Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 1 of 166 PageID #: 5396
                                                                        588

 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ------------------------------x
                                                16-CR-614(AMD)
 3    UNITED STATES OF AMERICA,
                                                United States Courthouse
 4                Plaintiff,                    Brooklyn, New York

 5                -against-                     March 8, 2019
                                                9:30 a.m.
 6    DAN ZHONG,

 7              Defendant.
      ------------------------------x
 8
                     TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
 9                     BEFORE THE HONORABLE ANNE DONNELLY
                          UNITED STATES DISTRICT JUDGE
10                               BEFORE A JURY

11    APPEARANCES

12    For the Government:           UNITED STATES ATTORNEY'S OFFICE
                                    Eastern District of New York
13                                  271 Cadman Plaza East
                                    Brooklyn, New York 11201
14                                  BY: ALEXANDER A. SOLOMON
                                         IAN CRAIG RICHARDSON
15                                       CRAIG HEEREN
                                    Assistant United States Attorneys
16
      For the Defendant:            PROSKAUER ROSE LLP
17                                  Eleven Times Square
                                    New York, New York 10036-8299
18                                  BY: ROBERT J. CLEARY, ESQ.
                                         DIETRICH L. SNELL, ESQ.
19                                       SAMANTHA SPRINGER, ESQ.
                                         BRITTANY BENAVIDEZ, ESQ.
20
      Also Present:                 HEATHER BUTLER, PARALEGAL
21                                  S.A. RYAN CAMPBELL

22
      Court Reporter:               LINDA D. DANELCZYK, RPR, CSR, CCR
23                                  Phone: 718-613-2330
                                    Fax:    718-804-2712
24                                  Email: LindaDan226@gmail.com

25    Proceedings recorded by mechanical stenography.           Transcript
      produced by computer-aided transcription.
                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 2 of 166 PageID #: 5397
                                     PROCEEDINGS                        589

 1                (In open court.)

 2                THE COURTROOM DEPUTY:      All rise.

 3                THE COURT:      Everybody can have a seat.

 4                Are we ready for the jury?

 5                MR. RICHARDSON:     Yes, Your Honor.

 6                MR. SNELL:    Your Honor, I have something I'd like to

 7    raise.

 8                THE COURT:    Okay.

 9                MR. SNELL:    As the Court will recall yesterday when

10    we broke, there was a discussion about the next witness, Luis

11    DeBaca, who the government would like to call and present

12    expert testimony through.

13                We've been in correspondence with the government

14    since the day before yesterday.        I think as Your Honor will

15    remember this came as a surprise to us that he was going to be

16    testifying today and we want to get more information about the

17    nature of his testimony from the government, which the

18    government graciously supplied us with.

19                And having reviewed that, and also the information

20    we have about Mr. DeBaca, we believe a Daubert hearing is

21    necessary.     I informed the government of our position late

22    last night, and I understand that they posed the request and

23    that --

24                THE COURT:    It's not science though, I mean --

25                MR. SNELL:    Judge, under Rule 702 and Daubert and

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 3 of 166 PageID #: 5398
                                     PROCEEDINGS                        590

 1    its progeny, it doesn't matter if it's not science.

 2                THE COURT:    I know that, but the proper expertise --

 3    go ahead.

 4                What do you think would happen in a Daubert hearing,

 5    which is not -- which I'm not doing -- I mean, how can we do a

 6    Daubert hearing in the middle of a trial?

 7                MR. SNELL:    Well, I think it certainly can be done.

 8                THE COURT:    I should stop saying things like that.

 9                I have the basic fundamental knowledge that it's

10    something I can do.      But go ahead, tell me what you wanted to

11    say.

12                MR. SNELL:    It certainly is not my first choice,

13    believe me.     I'm very much aware we have a jury and we don't

14    want to keep them waiting, I certainly do not.

15                But the procedural posture here is that last week

16    Your Honor ruled that this was an appropriate area for expert

17    testimony, the subject matter.

18                THE COURT:    Yes.

19                MR. SNELL:    And we're not seeking to relitigate

20    that.    We have our exception on that, which Your Honor

21    recognized.

22                But what was not addressed in the ruling last week

23    was the qualification of this particular individual to testify

24    as an expert.

25                THE COURT:    Didn't he have -- didn't you have a CV

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 4 of 166 PageID #: 5399
                                     PROCEEDINGS                        591

 1    for him?

 2                MR. SNELL:    We had the CV that -- and some other

 3    material, too -- that was not very enlightening, and that was

 4    why we needed the additional information that we requested

 5    from the government last night.

 6                Now that we have it --

 7                THE COURT:    All right.     Let me -- I'm cutting you

 8    off because I'm trying to think of the most efficient way to

 9    handle this.

10                Do you have something you want to say?

11                MR. HEEREN:     Yes, Your Honor.     Just that I think

12    there is a way to handle this that I think perhaps meets their

13    needs.

14                While Your Honor is correct it's discretionary, I

15    think we can do effectively a Daubert hearing by my

16    foundational questions before the jury.          We don't have to do

17    the same questions twice, because I think the foundational

18    questions will establish it.        If they want a few minutes to

19    voir dire on his expertise, that's fine.

20                THE COURT:    Is that the question, is it this

21    particular witness' expertise, or is it whether the subject

22    matter generally is something about which an expert can

23    testify?

24                I'm just trying to make sure I understand what

25    you're objecting.      You're objecting to this guy as an

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 5 of 166 PageID #: 5400
                                     PROCEEDINGS                        592

 1    expertise -- as an expert?

 2                MR. SNELL:    Yes.

 3                THE COURT:    I don't know if we need a hearing for

 4    that.    If his qualifications aren't established in front of

 5    the jury, then I won't find him an expert and the party is

 6    over.

 7                MR. SNELL:    Judge, in the process of -- I don't know

 8    what the government's Q and A is going to be for the

 9    qualifying testimony.       But my position is that just the

10    questions and the answers he will give are sufficiently

11    prejudicial and that this should be done outside the presence

12    of the jury.     I think that that's contemplated by the rule.

13                THE COURT:    I mean -- having had the experience in

14    front of the jury of having a judge say your expert wasn't an

15    expert, I mean, it's prejudicial all right, but it's not to

16    you.

17                So if the person were to testify and I were to say,

18    no, he's not an expert.       I mean, I'm going to go out on a limb

19    here and say that the side that would be bad for would be the

20    government and not you.

21                So I don't really see how that's particularly

22    inflammatory.     I guess for me, again being the person who

23    knows the least about what the person is going to say, I mean

24    I have a general idea, I just think this kind of a classic

25    cross-examine the person or do a voir dire of him, and if he

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 6 of 166 PageID #: 5401
                                     PROCEEDINGS                        593

 1    isn't sufficiently learned in the area about which he's

 2    proffered as an expert, then he won't be an expert.

 3                I mean, isn't that the way this is traditionally

 4    done?

 5                MR. SNELL:    Well, I think traditionally it's

 6    actually done where the government or the proponent of the

 7    expert well in advance of the trial provides a clear summary

 8    of what the testimony is going to be.

 9                I actually have from the government now a long list

10    of bullets, which I'm happy to supply to the Court now.

11                THE COURT:    What will be the best -- he's not your

12    first witness; is he?

13                MR. HEEREN:     He is, Your Honor.

14                THE COURT:    Oh, damn.

15                All right.    So why -- I think the best thing for me

16    to do would be to hear from the government what the proffer --

17    what his testimony is going to be.         You tell me what you don't

18    like about it.     But I think unless he's, you know -- I mean,

19    unless he is just so wildly unqualified that I can tell from

20    this conversation, my inclination is just to do it the old

21    fashion way.     But let's hear what you have to say.

22                MR. HEEREN:     Yes, Your Honor.

23                I can tell you about his qualifications in a moment,

24    but I'm also happy to supply you with the list of his opinions

25    that we provided them.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 7 of 166 PageID #: 5402
                                     PROCEEDINGS                        594

 1                THE COURT:    Okay.

 2                MR. HEEREN:     Just to clarify how that came through.

 3    I know you said we didn't need to provide them our direct

 4    examination --

 5                THE COURT:    Slow down.

 6                MR. HEEREN:     Yes, Your Honor.

 7                I did actually go through our direct examination.

 8                THE COURT:    All right.

 9                MR. HEEREN:     And give them the topics as well as

10    what we expect to elicit.

11                THE COURT:    No good deed goes unpunished.

12                MR. HEEREN:     Yes.   Yes.

13                In terms of his expertise, Your Honor -- bear with

14    me --

15                THE COURT:    Let me just -- that's okay.        While

16    you're looking for that, I just want to make sure that I

17    understand what the parameters of the objection might be.

18                You're not saying that there's no person in the

19    world that could testify to this list of things, right?

20                MR. SNELL:    I think we're past that, Your Honor.

21                THE COURT:    Right.    But you're just saying that this

22    is not the guy.

23                MR. SNELL:    Right.

24                THE COURT:    All right.      Go ahead.

25                MR. HEEREN:     So Your Honor, Ambassador DeBaca is

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 8 of 166 PageID #: 5403
                                     PROCEEDINGS                        595

 1    currently -- and I'm reading from the CV here -- the Yale

 2    University fellow in modern slavery.         He also did some work

 3    for the Open Society Foundation and for an independent

 4    consulting practice that he owns on forced labor practices.

 5                Prior to that, most significantly, he was the

 6    ambassador-at-large to monitor in combat trafficking in

 7    persons, and senior adviser to Secretary of State Hillary

 8    Clinton on issues of forced labor practices and human

 9    trafficking.

10                In that role, he helped edit and prepare what is

11    known as the Trafficking in Persons report.           This is a report

12    prepared every year since I believe 2001 that is effectively a

13    summary of two things.

14                One, the first half of it, which is essentially a

15    text on factors and issues that would go towards forced labor

16    practices and human trafficking practices.

17                The second half of it is an international survey of

18    the issues on an issue-by-issue basis related to forced labor,

19    effectively country reports.

20                THE COURT:    To what extent do the things that he

21    does relate to these particular topics, it's just doing it?

22                I mean, it's unsurprising to me that these would be

23    the topics, but the question about the types of -- I mean, the

24    types of people who might be targeted or who might -- that the

25    characteristics of people who become victims.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 9 of 166 PageID #: 5404
                                     PROCEEDINGS                        596

 1                What's his -- I think that's -- I'm going to suggest

 2    that might be what your problem is, right?

 3                MR. SNELL:    That's part of it, yes.

 4                THE COURT:    All right.

 5                MR. HEEREN:     Sorry, Your Honor.

 6                THE COURT:    No, no, no.     That's all right.

 7                So a lot of times, for example, in sex abuse cases,

 8    you'll have somebody talk about why victims don't report or

 9    something like that.      This is in the nature of that kind of

10    testimony.

11                So what -- I get the -- what qualifications do we

12    have to talk about those things?

13                MR. HEEREN:     Yes, Your Honor.

14                In addition to his expertise on the issues relating

15    to the victims, in China specifically, and more broadly in the

16    United States and internationally, which he has through the

17    work in the Department of State, he was also a member of

18    Department of Justice, their civil rights division.            He was --

19    I believe his last role was as the chief counsel to the human

20    trafficking prosecution unit.

21                I forget the exact number, but he said something in

22    the order of hundreds of victims that he's dealt with.             And so

23    he has experience both with hundreds of victims as well as a

24    myriad variety of practical experiences with forced labor

25    schemes and organizers.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 10 of 166 PageID #: 5405
                                     PROCEEDINGS                         597

  1                THE COURT:    Okay.   What's your objection to him?

  2                MR. SNELL:    Our objection is that the man is

  3    essentially an advocate, not an expert to testify in a federal

  4    criminal trial.     He has never been qualified to testify in any

  5    court proceeding, as far as the government tells me.            If he

  6    were, we would have a transcript that we could look at.

  7                THE COURT:    Well, everybody's got to start

  8    somewhere, right?

  9                MR. SNELL:    True enough.

 10                I don't think that the starting point should be

 11    Mr. Zhong's trial in this case.        These are extremely broad and

 12    inflammatory subjects, and I don't want to revisit that, but

 13    given the sensitivity of this -- I mean, some of these other

 14    subjects go straight to the facts of this case.           Some victims

 15    are treated better than others as a deliberate method of

 16    controlling the overall scheme.

 17                We heard about that in the testimony already.

 18                THE COURT:    Well, that's kind of a classic feature

 19    of experts in this area.       So if you have, you know, a child

 20    abuse case, you have people talking about grooming, experts

 21    talking about grooming, because grooming might be a feature of

 22    the particular of the fact pattern.         So that itself is not

 23    unusual.

 24                I mean, I think it would be an objection if it

 25    weren't relevant to the fact pattern.         So I mean, experts

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 11 of 166 PageID #: 5406
                                     PROCEEDINGS                          598

  1    typically come in to talk about -- I mean particular types of

  2    facts that are present in the kind of case.           I'm not quite

  3    sure why that's an objection.

  4                MR. SNELL:    Well, it's coupled with the fact that I

  5    see no evidence that Mr. DeBaca has ever done any kind of

  6    clinical analysis.      It's one thing to be a prosecutor and deal

  7    with victims day in and day out, or sometimes people who turn

  8    out not to be victims but claim they are.            It's another thing

  9    to be a clinician or an academic.

 10                He has no degree in psychology, that I'm aware of.

 11    Has never studied the victimology; has no background of the

 12    sort that the Rule 702 and Daubert contemplate.           That's

 13    essentially our argument in a nutshell.

 14                And I believe that on cross-examination in the

 15    qualification stage, we will be able to demonstrate, very

 16    convincingly, that his testimony has no place in this trial.

 17                THE COURT:    Anything else you want to say?

 18                MR. HEEREN:    Not unless you want me to be heard,

 19    Your Honor.

 20                THE COURT:    No, I think these questions about

 21    qualifications and the person's ability to speak about certain

 22    subject is really a classic area for cross-examination.

 23                First in the area of a voir dire.         If a voir dire

 24    establishes that he is not sufficiently qualified to be an

 25    expert, then he won't be qualified as an expert.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 12 of 166 PageID #: 5407
                                     PROCEEDINGS                         599

  1                Of course, I give jurors instructions about how they

  2    are to evaluate expert testimony.        I will certainly give that

  3    instruction.    One of those instructions is that they don't

  4    have to accept the testimony of the person who's being

  5    proffered as an expert, that they can reject it if they don't

  6    find it persuasive.

  7                So I give kind of a small instruction about that

  8    before the witness -- if I qualify the witness as an expert --

  9    and I'll give a more expanded version in my final charge.

 10                Of course, your objection to this will be preserved.

 11    But if there's any language that you want me to include in

 12    that sort of instruction that I give, assuming that I find

 13    that the person is qualified, I'll certainly -- if you want to

 14    take a few minutes to suggest something additional to the

 15    usual expert testimony instruction, I'll certainly do that.

 16                But I think for purpose of -- this is really classic

 17    cross-examination, so I'm going to deny your objection.

 18                I'll give you a few minutes, if you want, if there's

 19    something additional that you want me to say.

 20                Just as a preview, what I usually say is, you know,

 21    a person is permitted to testify as an expert if he or she has

 22    knowledge in a particular field that most of us don't possess.

 23                I tell them that I'll give them further instructions

 24    at the end of the case, but that they are free to accept or

 25    reject the person's testimony as they would any other witness,

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 13 of 166 PageID #: 5408
                                     PROCEEDINGS                         600

  1    so...

  2                So if you want to think about it and write something

  3    up for me, I'll consider it.

  4                MR. SNELL:    Sure.    I'd love to consult.

  5                THE COURT:    Go ahead.

  6                MR. SNELL:    But just so that I'm clear on the

  7    timing, Judge, you're contemplating giving that instruction

  8    once he is found to be qualified.

  9                THE COURT:    That's right.     That's right.

 10                MR. SNELL:    And the way we'll proceed in the

 11    meantime is bring the jury in, the government will put on its

 12    qualifying direct testimony.

 13                THE COURT:    You can do a voir dire.

 14                MR. SNELL:    And then I will voir dire.

 15                THE COURT:    And then I can rule.

 16                I mean, I don't know what my ruling will be because

 17    I haven't heard it yet.      It could be that he's a quack, and

 18    then you'll win.     But that's just the general procedure.

 19                MR. SNELL:    Right.

 20                And the entire qualifying testimony will be before

 21    the jury?

 22                THE COURT:    That's how it works usually, yeah.

 23    Yeah.   So, okay.

 24                Do you want to take a minute and think if there's

 25    something else?

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 14 of 166 PageID #: 5409
                                     PROCEEDINGS                         601

  1                MR. SNELL:    Sure.   That will be it great.      Thank

  2    you.

  3                THE COURT:    Sure.

  4                (Pause.)

  5                THE COURT:    Yes.

  6                MR. SNELL:    I have one more application.       I've

  7    consulted and with the instruction Your Honor describes is

  8    fine --

  9                THE COURT:    Okay.

 10                MR. SNELL:    -- by the defense.

 11                One other request, though.

 12                I would ask that the Court direct that the witness

 13    be referred to simply by his name rather than including the

 14    ambassador title.      I don't think that's necessary or

 15    appropriate.

 16                THE COURT:    If he were a doctor, would we call him

 17    doctor?    I'm not --

 18                MR. SNELL:    He's retired.

 19                THE COURT:    Oh, I see.    Well --

 20                MR. SNELL:    He had the post for a certain number of

 21    years and he is doing something else and is not in practice

 22    now.

 23                THE COURT:    Okay.   Do you care what we call him?

 24                MR. HEEREN:    I don't, except I hope he is allowed to

 25    testify that he was the ambassador-at-large.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 15 of 166 PageID #: 5410
                                     PROCEEDINGS                         602

  1                MR. SNELL:    Of course.

  2                THE COURT:    I think that is fine.

  3                I just want to say one thing further about this

  4    issue in general.

  5                You know, the government did provide, generally, a

  6    description of what the testimony would be, my recollection

  7    is, as well as who the person was.        And just as a matter of

  8    timing, I think it's true that you might not have known that

  9    he hadn't testified before, but you certainly knew who he was

 10    and that he didn't -- wasn't a psychiatrist and all of that.

 11                So I don't really see the issue of surprise as one

 12    that's persuasive to me, in particular since the government

 13    has now basically given you its direct examination.           So I just

 14    wanted to make that clear.

 15                So with that, let's get the jurors.

 16                So is he mister?

 17                MR. HEEREN:    Professor.

 18                THE COURT:    Is that okay?

 19                Is he cited as a professor?

 20                MR. HEEREN:    He's a Yale -- Robina fellow at Yale.

 21                THE COURT:    I've heard of that college.

 22                MR. SOLOMON:    Your Honor, while we're still on the

 23    record, the parties have agreed that Exhibits 311 through 318

 24    inclusively should come into evidence.

 25                THE COURT:    Okay.   Anything else generally that

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 16 of 166 PageID #: 5411
                                     PROCEEDINGS                         603

  1    you've agreed on that should come into evidence?           Is this all

  2    with this witness?

  3                MR. SOLOMON:    No, actually, that's with the next

  4    witness.

  5                THE COURT:    Okay.

  6                MR. HEEREN:    Judge, as I think about it, I am fairly

  7    certain that when we ask him his name that ambassador may come

  8    out, so...

  9                THE COURTROOM DEPUTY:      All rise.

 10                (Jury enters the courtroom.)

 11                THE COURTROOM DEPUTY:      Please be seated.

 12                THE COURT:    Good morning, everyone.

 13                THE JURY:    Good morning.

 14                THE COURT:    First of all, I want to thank you all

 15    for being so prompt.      It's one thing that I don't have to

 16    worry about trying to keep all these moving pieces going.               And

 17    I know it must be frustrating to sit around and wait.

 18    Sometimes we have to address legal issues, and with resolving

 19    them, it actually makes the case move along faster.           But I

 20    don't want you to think that we're all in here, you know, just

 21    wandering in whenever we feel like it.         It's just sometimes

 22    there's stuff that has to happen outside of your presence.              So

 23    I very much appreciate your diligence and your patience with

 24    us.

 25                We are ready to proceed with the trial and the

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 17 of 166 PageID #: 5412
                                     PROCEEDINGS                         604

  1    government's going to call another witness.

  2                So go ahead and call your witness.

  3                MR. HEEREN:    Yes, Your Honor.

  4                The government calls Luis C. DeBaca.

  5                THE COURTROOM DEPUTY:      Raise your right hand.

  6                (Witness takes the witness stand.)

  7    LUIS C. DeBACA, called as a witness, having been first duly

  8    sworn/affirmed, was examined and testified as follows:

  9                THE WITNESS:    I do.

 10                THE COURTROOM DEPUTY:      Please state your name for

 11    the record.

 12                THE WITNESS:    My name is Luis C. DeBaca.

 13                THE COURTROOM DEPUTY:      Have a seat, please.

 14                THE COURT:    All right.    I'm going to ask you to do a

 15    couple of things.

 16                The first thing I want to make sure is that you

 17    don't speak too quickly.       Our court reporter takes down

 18    everything that witnesses say and it just makes it easier if

 19    you take your time.

 20                Whichever lawyer is questioning you, just let that

 21    person finish asking before you start speaking so we don't

 22    have cross-talk.

 23                If there is something that you want to have repeated

 24    or that you don't understand, let me know that, too, okay?

 25                THE WITNESS:    Yes.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 18 of 166 PageID #: 5413
                           DeBACA - DIRECT - MR. HEEREN                  605

  1                THE COURT:    Go ahead.

  2    DIRECT EXAMINATION

  3    BY MR. HEEREN:

  4    Q     Good morning, sir.

  5    A     Good morning.

  6    Q     Sir, what do you currently do for a living?

  7    A     I'm a professor at Yale University, where I am the Gilder

  8    Lehrman Centers Robina Fellow in modern slavery.

  9    Q     And what did you do before that related to forced labor

 10    practices and prevention?

 11    A     I've had several positions with the United States

 12    Government.    Most recently having to do with forced labor, is

 13    that I served as ambassador-at-large for the United States.

 14    The Office of Monitoring and Combating Trafficking In Persons.

 15                THE COURT:    I'm going to ask to you slow down just a

 16    little bit, all right?

 17                Go ahead.

 18    Q     And what did you do in that position?

 19    A     As ambassador, I was the director of the Office to

 20    Monitor and Combat Trafficking In Persons, which is the

 21    coordinator of the United Stated government activities against

 22    that particular crime.

 23                I led U.S. diplomatic efforts around the world,

 24    coordinated the cabinet meeting and the interagency bodies

 25    within the U.S. government, and ran the office itself, which

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 19 of 166 PageID #: 5414
                           DeBACA - DIRECT - MR. HEEREN                  606

  1    worked on those issues.

  2    Q     And forgive me if you said this, but were you an adviser

  3    to anybody in that position?

  4    A     Yes.    As ambassador, I was also the senior adviser to the

  5    Secretary of State, both Hillary Rodham Clinton and

  6    subsequently John Kerry.

  7    Q     Do you have prior experience before that involving forced

  8    labor practices and prevention issues?

  9    A     I do.    I was senior counsel on the Judiciary Committees

 10    of the House of Representatives where my portfolio involved,

 11    in addition to some other issues of national security and

 12    civil rights, involved sex trafficking and forced labor.

 13    Q     Okay.    And prior to that, did you have any experience

 14    or -- experiences related to forced labor practices and

 15    prevention?

 16    A     Yes, I was the chief counsel of the United States Human

 17    Trafficking Prosecutions Unit, and before that was the

 18    Involuntary Servitude and Slavery coordinator in the criminal

 19    section of the Civil Rights Division of the Justice

 20    Department.

 21    Q     I just want to be a little more precise and clear here.

 22                 When I say "forced labor practices and prevention,"

 23    what sort of experience, if any, did you have that included

 24    experiences dealing with victims and different types of

 25    victims involved in those issues of forced labor and human

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 20 of 166 PageID #: 5415
                           DeBACA - DIRECT - MR. HEEREN                  607

  1    trafficking?

  2    A     Specifically, in my time in the Civil Rights Division, I

  3    investigated and prosecuted cases of forced labor and sex

  4    trafficking, which we tend to use, in relative terms, of

  5    either forced labor, human trafficking, or in the 1990s

  6    involuntary servitude and slavery.

  7                 In that role, not only did I supervise others in

  8    their cases, but also did a lot of the hands-on work;

  9    interviewing witnesses myself, leading investigations, working

 10    with psychologists to bring people out of that situation, in

 11    cases involving somewhere around 600 victims, and almost a

 12    hundred defendants.

 13    Q     Do you also have experience -- do you have specific

 14    experience with the analysis of factors or issues relevant to

 15    forced labor practices?

 16                 And when I say, just to be clear for the record, do

 17    you understand when I say "force labor practices," I mean

 18    including issues relating to the victims of forced labor as

 19    well?

 20    A     Yes.

 21    Q     And -- sorry, let me reask that first question then.

 22                 Do you have experience with the analysis of factors

 23    relevant to forced labor practices?

 24    A     I do.    In my role as ambassador, one of the things that

 25    we -- that my office did, and one of the things I was

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 21 of 166 PageID #: 5416
                           DeBACA - DIRECT - MR. HEEREN                  608

  1    responsible for, was funding research into exactly that;

  2    whether it was the psychological response of people to having

  3    been held in such a situation, whether it was what best

  4    practices would be from governments in identifying people who

  5    have been in that situation, and then what to do with them

  6    thereafter.

  7                But also being able to then transmit that out and

  8    work with the business community so that they could recognize

  9    the signs and they could make sure that this didn't happen

 10    within their own supply chains.

 11                So both with funding, with working through these

 12    things at the United Nations, with business groups and others

 13    to try to really bore down into the experiences of people who

 14    have gone through this.

 15    Q     What about any -- have you had any involvement in the

 16    preparation or publication of materials associated with the

 17    analysis of forced labor practices?

 18    A     Yes, I have.

 19    Q     And can you -- is there any in particular that you have a

 20    fair bit of experience dealing with?

 21    A     So each year the Office to Monitor and Combat Trafficking

 22    In Persons at the State Department puts together what's called

 23    a trafficking persons report.        And if I forget myself, I will

 24    call it the TIP report, which is what it is called for short.

 25                THE COURT:    What do you call it?

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 22 of 166 PageID #: 5417
                           DeBACA - DIRECT - MR. HEEREN                  609

  1                THE WITNESS:    The TIP report, Trafficking in

  2    Persons.

  3                THE COURT:    TIP report?

  4                MR. HEEREN:    TIP.

  5                THE WITNESS:    TIP.   T-I-P.

  6                So if you hear me say that, that's what I'm

  7    referring to.

  8                THE COURT:    But you're going to say it slowly,

  9    right?

 10                THE WITNESS:    I will say is slower than I am.

 11                THE COURT:    All right.    Good.

 12    A     So that each year the office puts together a snapshot of

 13    what's happing around the world, this issue.          And again, when

 14    I say "human trafficking," it's the umbrella term that is

 15    often used for whether it's forced labor or sex trafficking.

 16                The TIP report each year both does that deep dive

 17    into the particular countries, but then it also sets forth the

 18    analytical framework of with which we're dealing.

 19                The United States has a set of standards that were

 20    articulated in the Trafficking Victims Act of 2000.           And that

 21    set of standards each government is supposed to be assessed

 22    by, including our own government, and each year my office

 23    would go out and look at that.

 24                But so that it wasn't simply a grading system, the

 25    other thing that the TIP report does, it identifies those best

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 23 of 166 PageID #: 5418
                           DeBACA - DIRECT - MR. HEEREN                  610

  1    practices.    It identifies what are the things that we were

  2    seeing across the different countries.         What are the

  3    commonalities of whether it's in victim identification,

  4    whether it's in challenges to victim care, whether it's in

  5    gaps in coverage around the world.

  6                And each of those concepts were then tended to be

  7    published in every year's TIP report in the introductory

  8    parts, which is the analytical framework.            In many ways it's a

  9    textbook for that year on what were the issues that were being

 10    seen.   What were the emerging issues.        Maybe countries that

 11    haven't been thought of as having a trafficking problem, or

 12    sectors in the economy that hadn't been thought of or hadn't

 13    been recognized as much as others have.

 14                So each year that analytical framework as well as

 15    the diplomatic and the country snapshot is something that I

 16    was responsible for.

 17    Q     And so I want to focus your attention now on the part you

 18    referred to as the country snapshot.

 19                It sounds from your testimony like there was a

 20    review of different countries around the world in the

 21    Trafficking in Persons report?

 22    A     Yes, there is.

 23

 24                (Continued on next page.)

 25

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 24 of 166 PageID #: 5419
                           DeBACA - DIRECT - MR. HEEREN                  611

  1    DIRECT EXAMINATION (Continued)

  2    BY MR. HEEREN:

  3    Q     Did that include research and review on China?

  4    A     It did.   Since the coverage of the report over the years

  5    throughout, especially after some changes to the law in 2008,

  6    and so different countries have been on the report for longer

  7    than others, specifically, countries that were known to have a

  8    trafficking problem at the beginning of the reporting

  9    requirement in 2001.      And China has been in the report since

 10    that initial report.

 11                The report itself brings in information from our

 12    embassy staff, from China watchers, from nongovernmental

 13    organizations, from other Governments, from the Chinese

 14    Government itself, the information that it provides.            And each

 15    year it ends up being a very in-depth snapshot as to what's

 16    happening.

 17                Around these minimum standards that I had mentioned,

 18    but especially around this concept of prevention, protection

 19    and prosecution.     What is a country doing on those items?            And

 20    so that was the lens through which we looked at China each

 21    year.

 22    Q     And what sort of -- what sort of role or how detailed was

 23    your involvement in the preparation of the Trafficking In

 24    Persons report, both the analysis section you described and

 25    the country reports, specifically China?

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 25 of 166 PageID #: 5420
                           DeBACA - DIRECT - MR. HEEREN                  612

  1    A     Well, there's a team in the human trafficking office that

  2    is the report's team that also does a lot of the hands-on

  3    diplomacy and they have information fed up to them through our

  4    embassy staff.     In China, there are not just the embassy in

  5    Beijing, but there are consulates around the country as well,

  6    information from other Government agencies as well as I

  7    mentioned non-Governmental organizations, international

  8    organizations, and the Chinese Government.

  9                Each country narrative then is written along those

 10    analytical lines of the minimum standards assessing

 11    prevention, protection and prosecution.           A baseline between

 12    our officer and the lead officer in the embassy in the country

 13    in question then is established as to how the country is

 14    doing.   A numeric rank is given.       It's Tiers 1, 2, Tier 2

 15    Watchlist and Tier 3.      So it's a three-tier system with four

 16    tiers on it, which is typical for the Government.

 17                Tier 2 Watchlist is the kind of literally what it

 18    says, it's watch out.      You might be a Tier 2 country, but

 19    you're very close to being on the bottom of the rankings.               And

 20    those rankings are very much looking to see what is the

 21    Government doing.

 22                So each year then, at that point, the discussion has

 23    been largely at the staff level.        A draft is proposed.      Over

 24    the course of 190 or so countries, all of the countries in the

 25    world at this point, with some exceptions for war torn

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 26 of 166 PageID #: 5421
                           DeBACA - DIRECT - MR. HEEREN                  613

  1    countries like Somalia or Haiti after the earthquake.            That

  2    initial draft, then, would come to me and my leadership staff.

  3    We would review it so that we knew that it was being done

  4    against those standards and that it was being done uniformly.

  5    In many ways because each of the teams was working on one

  6    specific region of the world.

  7                So I needed to make sure, for quality control, that

  8    the African team was using the same analytical approach and

  9    the same evidentiary standards as, say, the team that works in

 10    the western hemisphere.

 11                The countries that we could agree upon with the

 12    counterparts at the embassy, or in the regional bureaus of the

 13    State Department which deals kind of the big geopolitical

 14    issues, and that is the bulk of the countries.           We all could

 15    look at that and say, well, that's clearly a Tier 1 country.

 16    It's got victim identification standards.          It actually arrests

 17    people for this crime and sentences at a level commensurate

 18    with other serious crimes.       It has prevention.      We'd all look

 19    at that and say, okay, clearly it's a Tier 1 country.

 20                There are other countries, though, that there would

 21    be differences of opinion.       And so in those countries, and

 22    they are often the most strategic countries, or the ones with

 23    the most complex human trafficking cases, we would then end up

 24    having a further review with me and the relevant assistant

 25    secretary from that regional bureau.

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 27 of 166 PageID #: 5422
                           DeBACA - DIRECT - MR. HEEREN                  614

  1                And so in kind of the large strategic countries, my

  2    involvement would end up being much deeper than in a country

  3    that we would come to a very quick decision just by looking at

  4    it.

  5    And China was typically one of those countries.

  6    Q     And so would any of these reports, when you were the

  7    ambassador and in that position, would any of these reports go

  8    out the door without your final review and approval?

  9    A     None.

 10    Q     Do you have any expertise or experience related to the

 11    history of forced labor and practices that are precursors to

 12    the modern concepts of forced labor?

 13    A     Well, that's what I'm teaching right now at Yale, the

 14    history of the 13th Amendment up to modern slavery and the

 15    13th Amendment to the U.S. Constitution, which makes chattel

 16    slavery illegal in the United States, also then makes what's

 17    called in it involuntary servitude, the use of other coercive

 18    means, other than big legal chattel slavery of African

 19    Americans, to try to continue that type of practice.

 20                So that is kind of the root at what I am researching

 21    and teaching, but because the 13th Amendment was actually

 22    drawn from language from the Northwest Ordinance, my work on

 23    this goes all the way back to the colonial era and the work

 24    that Jefferson was doing wrestling with this problem.

 25    Q     And I take it in your position as a prosecutor, it sounds

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 28 of 166 PageID #: 5423
                           DeBACA - DIRECT - MR. HEEREN                  615

  1    like you dealt with a wide variety of cases as well, and

  2    practical experiences?

  3    A     I did.   And of course one of the things that I'm doing at

  4    Yale and in the class is looking at this kind of interplay

  5    between the types of coercion and the forms of coercion that

  6    were used say, for instance, after the Civil War during

  7    sharecropping days and things like that.          And then what's

  8    happening in the modern era and of course I draw on my own

  9    experiences having investigated cases, having spent time with

 10    not this 600 odd victims in the cases that I did, but the

 11    defendants and other people who have been involved as well.

 12                Plus, then the work that I've done out in the world

 13    with the United Nations and otherwise.         So that we're seeing

 14    the commonalities across not just the United States

 15    perspective, but what is happening in different parts of the

 16    world; how does it manifest differently in northern India than

 17    it does in Cypress?      How does it manifest differently in South

 18    Africa than it does in Honduras?

 19    Q     And we don't need to get into it in detail, but just

 20    generally speaking, it sounds like you have other experiences

 21    in which you can testify to related to forced labor practices?

 22    A     Yes, I've testified in a number of different settings,

 23    not in a criminal trial before, but in a number of different

 24    settings.

 25    Q     Were those Government proceedings in the U.S. or

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 29 of 166 PageID #: 5424
                           DeBACA - DIRECT - MR. HEEREN                  616

  1    otherwise?

  2    A     Yes.    In the United States when I was ambassador, I

  3    testified regularly before the Congressional committees.

  4                 In Congress, it's -- different committees handled

  5    this, so Foreign Affairs Committee, obviously, in both the

  6    State -- excuse me, both The Senate and The House.           But at the

  7    same time, the Judiciary Committee in both The Senate and The

  8    House.

  9                 There's also a special committee that what's called

 10    the Helsinki Commission that and the Human Rights Committee.

 11    Those two special committees often would hold hearings on

 12    this.    And I testified regularly in those settings before the

 13    United States Congress.

 14    Q     Okay.    Are you receiving any payment for your time today?

 15    A     I am.

 16    Q     Generally speaking, what are you receiving payment for?

 17    What types of things?

 18    A     So reviewing documents, rendering an opinion upon what I

 19    reviewed, looking to see kind of the parameters of forced

 20    labor, looking at the situation in China, et cetera.

 21    Q     And just to be clear, though, are you being paid to

 22    render a particular or specific opinion?

 23    A     Not at all.

 24    Q     The rates you're charging, based on your experience, are

 25    they consistent with the rates charged by others of

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 30 of 166 PageID #: 5425
                           DeBACA - DIRECT - MR. HEEREN                  617

  1    commensurate experience in your field?

  2                 MR. SNELL:    Objection.

  3    A     Yes.

  4                 THE COURT:    Overruled.

  5    A     Yes, when I set these rates coming out of the Government

  6    at the end of Obama Administration, all of the political

  7    appointees from one administration to another end up rotating

  8    out in the U.S. system.

  9                 When I set these rates, I very much looked at what

 10    other former ambassadors in their consulting practices set

 11    their rates at, and also, frankly, looked at what lawyers and

 12    big law firms charge.

 13                 MR. HEEREN:   I'm showing you what's marked for

 14    identification only as Government's Exhibit 2008.           It should

 15    show up on your screen and let me... let's focus.

 16    Q     Do you see it on your screen, sir?

 17    A     I do.

 18    Q     I'm just going to briefly kind of scroll down, but are

 19    you already familiar with this document?

 20    A     I am.    I prepared that document.

 21    Q     What is this document?

 22    A     This is my resume.

 23    Q     Do you recall how recently updated it's been?

 24    A     I tend to update it kind of quarterly.         So I would think

 25    that this is probably from January or so, to remind me that I

                                  VB     OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 31 of 166 PageID #: 5426
                          DeBACA - VOIR DIRE - MR. SNELL                 618

  1    probably should put dates on these things.

  2    Q     Fair enough.

  3                MR. HEEREN:     Your Honor, at this time -- first, the

  4    Government would move to admit Government's Exhibit 2008 into

  5    evidence.

  6                THE COURT:    Any objection?

  7                MR. SNELL:    Yes, Your Honor.

  8                THE COURT:    About what we talked before?

  9                MR. SNELL:    Yes.

 10                THE COURT:    All right.    The objection is overruled.

 11    Do you have something else you want to ask me?

 12                MR. HEEREN:    Yes, Your Honor.

 13                The Government would move, pursuant to Rule of

 14    Evidence 702, to qualify Luis DeBaca as an expert on forced

 15    labor and human trafficking.

 16                (Exhibit published.)

 17                THE COURT:    Do you have any voir dire you would like

 18    to do?

 19                MR. SNELL:    Yes, I do, Your Honor.

 20                THE COURT:    Okay.

 21    VOIR DIRE EXAMINATION

 22    BY MR. SNELL:

 23    Q     Good morning, Mr. DeBaca.

 24    A     Good morning.

 25    Q     My name is Dietrich Snell.        I am representing Dan Zhong

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 32 of 166 PageID #: 5427
                          DeBACA - VOIR DIRE - MR. SNELL                 619

  1    in this case.     And I have a few questions for you just about

  2    the qualifications that you were just asked about by the

  3    Government.

  4    Sir, could you tell us a little bit about your education?

  5    A     Yes.    I did my undergraduate work at Iowa State

  6    University, looking at international agricultural development

  7    and graduated with a degree in political science.

  8                 From there I went to the University of Michigan law

  9    school where I graduated with a law degree.          And from there

 10    went into practice.

 11    Q     You have no other graduate degrees, do you?

 12    A     I do not.

 13    Q     You have no degree in psychology?

 14    A     I do not.

 15    Q     No degree in human behavior?

 16    A     No.

 17    Q     Have you ever studied clinical psychology?

 18    A     I have not studied it as a course of study, no.

 19    Q     Do you know the field victimology?

 20    A     I do.

 21    Q     What is victimology?

 22    A     Victimology is a type of psychology that looks at how

 23    people respond to crimes committed against them, looks --

 24    draws from sociology, draws from psychology, draws from

 25    anthropology, and can either be in a very particularized look

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 33 of 166 PageID #: 5428
                          DeBACA - VOIR DIRE - MR. SNELL                 620

  1    at a particular victim, or it can look at larger victim

  2    classes.

  3    Q     You would agree with me, would you not, that victimology

  4    relies heavily on clinical work?

  5    A     Clinical work moves up into victimology just as it does

  6    criminology and other parts of the social sciences, yes.

  7    Q     And clinical work is where social sciences typically

  8    gather data from the field in order to determine whether there

  9    are certain conclusions that can be drawn; is that correct?

 10    A     Well, clinical work is typically working with a

 11    particular patient or a particular person.          Whereas data

 12    gathering, data analysis, survey work, ends up being something

 13    that gets done in the social sciences.         They often will happen

 14    together, if you're trying to look at something that flows out

 15    of a particular people's experiences.

 16    Q     You mentioned on your direct testimony something about

 17    the Trafficking in Persons report; did you not?

 18    A     I did.

 19    Q     And I think you said that that report is an annual,

 20    potentially an annually-compiled review of the state of

 21    trafficking within countries around the world?

 22    A     That's correct.

 23    Q     And it receives information from a whole wide range of

 24    sources, some governmental, some nongovernmental; correct?

 25    A     That's correct.

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 34 of 166 PageID #: 5429
                          DeBACA - VOIR DIRE - MR. SNELL                 621

  1    Q     And those sources get their information from places that

  2    are unknown to you; is that right?

  3    A     There are some sources that get their information from

  4    places unknown to us.      There are other sources who come in

  5    with very detailed recitations of where they're looking.

  6                So, for instance, if we were to look at a human

  7    rights report, we wouldn't simply take it on faith that a

  8    particular human rights organization had done so.           We would be

  9    looking at who their sources were, what their bibliography

 10    was, what kind of field interviews they had actually done, how

 11    reputable they are, who the actual reporter was who was out

 12    there doing that.

 13                Pretty much the same as what we do if the Government

 14    gave us sources.     We'd go kick the tires on that and typically

 15    would go back and ask the Government for the raw data.            So it

 16    wasn't simply a diplomat putting -- pardon my French -- spin

 17    on the numbers but rather that we can actually see the

 18    numbers.

 19    Q     In describing this work that you've just told us about,

 20    you used the word we.      Who do you mean by we.

 21    A     So what I mean we, I'm talking about my team at the State

 22    Department, both the Office to Monitor and Combat Trafficking

 23    and the folks out in the field at the embassies.           And of

 24    course I'm talking about them in the we, as far as the years

 25    that I was the publisher of that particular report.

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 35 of 166 PageID #: 5430
                          DeBACA - VOIR DIRE - MR. SNELL                 622

  1    Q     You were the publisher; correct?

  2    A     I was the editor, publisher and issuer of that report.

  3    Q     You were not the researcher, were you?

  4    A     No, the researchers are the combination of the field

  5    workers, the folks at the embassies, and even the information

  6    that was coming in.

  7                 As ambassador, I was, I guess for lack of a better

  8    word, at the top of the pyramid aggregating everything that

  9    was coming in from our folks around the world.

 10    Q     But you, yourself did not have any role in gathering the

 11    data that was being assembled to form the basis for the

 12    conclusions in the report, did you?

 13    A     I was not gathering the data.       I was certainly using it.

 14    Q     So you were relying on the work of a lot of other people,

 15    most of whom you had no idea who they are; is that right?

 16    A     I knew their roles in that I knew that they were

 17    diplomats and analysts from the State Department and other

 18    Government agencies.

 19    Q     Now, the trafficking in human person --

 20                 MR. SNELL:   I'm sorry -- withdrawn.

 21    Q     The Trafficking in Persons report is essentially a policy

 22    review; is it not?

 23    A     Yes.

 24    Q     I think you testified it purports to rank countries

 25    according to certain tiers, four numbers, one with two

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 36 of 166 PageID #: 5431
                          DeBACA - VOIR DIRE - MR. SNELL                 623

  1    subdivisions?

  2    A     That's correct.

  3    Q     And the purpose of the report is to inform everyone who

  4    reads it as to how countries, all countries, stack up in terms

  5    of the three Ps that you identified; correct?

  6    A     That is one of the purposes.       That's an external purpose

  7    that you describe.      There are internal purposes as well.

  8    Q     And the upshot, it is your hope, is it not, is that

  9    greater attention will be paid throughout the world to the

 10    problem of human trafficking; correct?

 11    A     Well, the recommendations that are put into each of the

 12    country narratives seek to do that and that's specific to the

 13    countries.    Saying, you know, we recommend this for this

 14    particular country.

 15                As far as the kind of broader, you know, what is the

 16    state of the field and would the world end up responding to

 17    those, that typically was either done in the introduction

 18    sections, the analytical sections that I described, or in the

 19    United States multilateral diplomacy at the United Nations at

 20    other levels.

 21                As far as the country narratives in the TIP report,

 22    the hope of the country narratives, and the intent with the

 23    country narratives, is very much to have that bilateral

 24    dialogue between the United States and that particular

 25    country.    And it then would inform our diplomacy throughout

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 37 of 166 PageID #: 5432
                          DeBACA - VOIR DIRE - MR. SNELL                 624

  1    the rest of the year as to what were the issues that we would

  2    end up raising with them.

  3                So that might be a bit of a nuance in that what

  4    you're describing is part of the mission located in maybe a

  5    different part of the TIP report.

  6    Q     And how countries come out in this report is very

  7    important to those countries; is it not?

  8    A     It is.

  9    Q     It's a matter of international relations; isn't it?

 10    A     It is.

 11    Q     And there's a heavy political component to it; isn't

 12    there?

 13    A     I wouldn't say there's a heavy political component.

 14    There is a geopolitical component to it as far as balancing

 15    United States interests.       But at the same time, being accurate

 16    and looking to the facts on the ground.

 17    Q     Because in your -- your goal, is it not, is to have

 18    country measure up to certain standards that the Department of

 19    State and Congress have decided should be adhered to

 20    worldwide; isn't that right?

 21    A     Well, so Congress decided that the minimum standards for

 22    combatting trafficking is what countries should be assessed

 23    against.    The three Ps and the United Nations Palermo

 24    protocol, which the countries sign up to, is the thing that

 25    they are to adhere to.

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 38 of 166 PageID #: 5433
                          DeBACA - VOIR DIRE - MR. SNELL                 625

  1                 We certainly feel at the United States Government --

  2    again, I use we to describe when I was there -- we certainly

  3    felt that the minimum standards, when applied, would give

  4    countries road maps as to where they were, as far as complying

  5    with their responsibilities under the United Nations protocol.

  6    Q     You don't think that the concept of forced labor

  7    worldwide is broadly defined enough, do you?

  8    A     I do.

  9    Q     You believe that in every country in the world the

 10    concept of forced labor is understood uniformly?

 11    A     I do not.

 12    Q     So you think in some countries there should be greater

 13    attention paid to this concept of forced labor; correct?

 14    A     Yes.

 15    Q     And that's, in fact, the purpose of this ranking system

 16    or tier system; correct?

 17    A     It is, I think, an underlying assumption of the ranking

 18    system.    The framers of the ranking system in 2000, I think,

 19    were looking for a way in which they would be able to assess

 20    how these countries were doing, but I don't think it was

 21    necessarily about just the definitional issues.

 22                 If you look at what the minimum standards are, they

 23    are very much about victim care, prevention efforts and

 24    prosecution.

 25    Q     Now, you mentioned that you testified in a number of

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 39 of 166 PageID #: 5434
                          DeBACA - VOIR DIRE - MR. SNELL                 626

  1    settings.    I think you said before Congress, for example?

  2    A     Before Congress here in the United States, before

  3    Parliament in England and Australia, yes.

  4    Q     None of that testimony had anything to do with forced

  5    labor of the sort that has been charged in this case; did it?

  6    A     I have to admit, I haven't gone back and reviewed all of

  7    the testimony that I've given over the years in Congress.               And

  8    so I can't answer that question.

  9    Q     Have you -- do you have copies of that testimony?

 10    A     There are copies of that testimony online and I

 11    occasionally would go look at them if I needed to, but I

 12    haven't reviewed those really since I actually testified.

 13    Q     Did you provide copies of that testimony to the

 14    Government?

 15    A     The Government has access to that testimony.

 16    Q     That's not my question.

 17    Did you provide?

 18    A     I didn't -- I did not provide copies myself.          I told them

 19    that it was online on the Congressional websites.

 20    Q     And there's nothing in that testimony that referred to

 21    collectively that, in your mind, relates specifically to the

 22    charges in this case; is that right?

 23    A     I recall there being questions that I was asked in

 24    Congress about China, but as far as the charges in this

 25    particular case, no, not at all.

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 40 of 166 PageID #: 5435
                          DeBACA - VOIR DIRE - MR. SNELL                 627

  1    Q     You were asked about your resume and the description of

  2    the various positions that you've held.

  3    Does the word China appear in your resume?

  4    A     I would have to go back and review it to see.

  5                MR. SNELL:     Your Honor, I'd just like to give the

  6    witness a chance to review the -- I don't have the exhibit

  7    number handy, but I think it's been marked for identification.

  8                THE COURT:    His resume?

  9                MR. SNELL:    Yes.    Thank you.

 10                MR. HEEREN:    It is in evidence.

 11                MR. SNELL:    Oh, that's right.       Government's

 12    Exhibit 2008, for the record.

 13                (Pause in the proceedings.)

 14    A     China is not specifically referenced in the resume.

 15    Q     It's not referenced at all; is it?

 16    A     There are a number of cases, multilateral institutions in

 17    references to the various travel that I took as ambassador.

 18    That would include travel to China, working with China in

 19    ASEAN, A-S-E-A-N, which is the Association of Southeastern

 20    Asian Nations, et cetera.        Some of the cases that are

 21    discussed without talking about where the victims came from,

 22    would involve cases that had originated in China.

 23                So China specifically is not named in the resume,

 24    but experiences that I've had that had Chinese aspects to them

 25    run throughout the entire document.

                                 VB       OCR      CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 41 of 166 PageID #: 5436
                          DeBACA - VOIR DIRE - MR. SNELL                 628

  1    Q     You've never done any work in Dandong, China; have you?

  2    A     I have not gone to that part of China.

  3    Q     By that part you mean northeastern China?

  4    A     That's correct.

  5                MR. SNELL:    No further questions on this stage.

  6                THE COURT:    Okay.

  7    So do you object to the Government's application?

  8                MR. SNELL:    I do.

  9                THE COURT:    All right.

 10                The objection is overruled.

 11                The witness will be permitted to testify as an

 12    expert in the particular areas that the Assistant

 13    United States Attorney mentions.

 14                I am going to give you a further instruction about

 15    this in my final charge, but generally, a witness is permitted

 16    to testify as an expert when that witness possesses knowledge

 17    that most of us do not also possess.         It is going to be up to

 18    you at the end of case to determine whether you accept or

 19    reject the expert's opinion, but that is the reason why we

 20    permit expert testimony.

 21                So whenever you are ready, Counsel.

 22                MR. HEEREN:    Thank you, Your Honor.

 23                THE WITNESS:    Your Honor, may I have some more

 24    water.

 25                THE COURT:    Oh, sure.

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 42 of 166 PageID #: 5437
                           DeBACA - DIRECT - MR. HEEREN                  629

  1                Do we have water for the witness?

  2                (Pause in the proceedings.)

  3    DIRECT EXAMINATION (Continued)

  4    BY MR. HEEREN:     (Continuing)

  5    Q     Mr. DeBaca, are there different forms or types of forced

  6    labor?

  7    A     There are.    In this kind of umbrella term of human

  8    trafficking that we touch upon a little bit earlier, the kind

  9    of two main things, types of compelled service that are looked

 10    at in the United States and around the world, are forced labor

 11    on the one hand, and sex trafficking on the other.           I'm not

 12    going to address sex trafficking.        That's very much outside of

 13    what we're here today on.

 14                Forced labor is both a specific form of compelled

 15    service and often is used as an umbrella term itself.            It

 16    encapsulates a number of different concepts that have been

 17    kind of generated over the years in the national and the

 18    international context, and those concepts then end up having

 19    labels ranging from involuntary servitude, practices similar

 20    to slavery, contemporary forms of slavery, forced labor,

 21    compelled service, indentured servitude, peonage, debt bondage

 22    and document servitude.        All of those are loosely kind of

 23    thought of under the rubric of forced labor for the purposes

 24    of this kind of modern antihuman trafficking effort.

 25    Q     And is there any sort of common element that runs through

                                 VB       OCR      CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 43 of 166 PageID #: 5438
                           DeBACA - DIRECT - MR. HEEREN                  630

  1    these various different types of forced labor?

  2    A     All of them, as with sex trafficking, are defined by the

  3    use of some type of coercive means to hold someone, and by

  4    hold I mean to either reduce them to or maintain them in, a

  5    condition of compelled service.         In other words, that they

  6    feel that there's no reasonable alternative but to remain in

  7    service or serious harm would occur.

  8                And then all those different labels that I mentioned

  9    a second ago, involuntary servitude, peonage, et cetera, those

 10    often then end up mainly looking to see kind of what type of

 11    coercion was used.      And so that's kind of those gradations

 12    amongst the different types within the phenomenon of forced

 13    labor.

 14    Q     Are you familiar with different types of groups and

 15    organizations that have participated in forced labor?

 16    A     Yes, I am.

 17    Q     Based on your experience, what, if anything, can you tell

 18    us about the size and sophistication of groups that engage in

 19    forced labor schemes or practices?

 20                MR. SNELL:    Objection.

 21                THE COURT:    Overruled.

 22    A     So one of the things that very much is recognized in both

 23    in the international and the American context, is that the

 24    scope of compelled service runs the gamut.          Everything from an

 25    individual actor all the way to a very organized criminal

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 44 of 166 PageID #: 5439
                           DeBACA - DIRECT - MR. HEEREN                  631

  1    enterprise.    For lack of a better term, a Mafia or an

  2    organized crime family.

  3                It even can go to the state level, as we see with

  4    North Korea, Eritrea, et cetera, where you have very

  5    specifically set up states forced labor schemes.           But

  6    typically it's something that is done by nonstate actors,

  7    individual actors.

  8                In forced labor, you're talking about a business

  9    proposition.    And so that can go everything from a small mom

 10    and pop shop to a medium sized farm factory or construction

 11    site, all the way to a transnational business that might end

 12    up having this in their supply chain, whether it's in

 13    construction, fisheries, agriculture, et cetera.

 14    Q     Focusing on businesses and their role in forced labor for

 15    a second, why do businesses get involved in forced labor?

 16                MR. SNELL:    Objection.

 17                THE COURT:    Overruled.

 18    A     Well, at the end of day forced labor is a problem of the

 19    combination of vulnerability and greed.           If you have a

 20    vulnerable population and greedy folks, whether those are the

 21    labor recruiters or the final employers, then you have a ripe

 22    situation for that type of exploitation.

 23                Based on my experiences at all the different levels,

 24    it appears that there's a combination of profit maximization

 25    on the one hand, and almost a pleasure that is taken in being

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 45 of 166 PageID #: 5440
                           DeBACA - DIRECT - MR. HEEREN                  632

  1    able to have this type of control over other people.            And so

  2    some of it is kind of a very twisted, rational economic

  3    decision, and then some of it as well ends up being a much

  4    more personal relationship between the employer and the folks

  5    that they're holding in forced labor.         And those kind of wash

  6    around within the same relationship at times.

  7    Q     Are you familiar, as a general matter, with the concept

  8    of visa fraud?

  9    A     I am, yes.

 10    Q     In your experience, does visa fraud have any connection

 11    to forced labor practices?

 12    A     I mentioned, I think a minute ago, labor recruiters.              And

 13    labor recruiters tend to be the way that a lot of people get

 14    to their jobs in the international economy and when people are

 15    traveling for work overseas.

 16                And one of the things that we see is that visa fraud

 17    is often a tool of the labor recruiters and the transporters

 18    as they're moving people into the beginnings of that

 19    employment relationship.

 20                One of the things that fraud in that moment does is

 21    that it not only helps provide the worker, but it starts to

 22    wrap the bands of compulsion or coercion around the worker, to

 23    some extent, because if the worker knows that the visa that

 24    was obtained for him was fraudulent, or later is doing things

 25    that are not under the terms of the visa that they were

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 46 of 166 PageID #: 5441
                           DeBACA - DIRECT - MR. HEEREN                  633

  1    brought in, then they know that they are committing a crime,

  2    that they are violating the terms of their visa.           And it makes

  3    them almost a co-conspirator in that they aren't going to

  4    necessarily then go seek help, because they think that they're

  5    going to get in trouble for this crime of visa fraud.

  6                So visa fraud has this kind of two-fold impact.

  7    It's a way to get somebody into a country to do the things

  8    that you really know that you want to do, and at the second

  9    time, it's also a way to make it so that they will not run to

 10    the authorities because they know that they have done

 11    something, or that something has been done in their paperwork,

 12    that could get them in trouble.

 13    Q     And are you familiar as a general matter with the concept

 14    of alien smuggling?

 15    A     I am.

 16    Q     Similar question.

 17    Does that have any connection to forced labor practices?

 18    A     It does.    And for many of the same reasons that I just

 19    mentioned.    Alien smuggling doesn't look at the

 20    misrepresentation to the recipient government the way that

 21    visa fraud does.     Visa fraud is much more about fraud that was

 22    committed to get the visa.

 23                Alien smuggling then is bringing someone into that

 24    destination country without authorization.          And it could be

 25    that it's completely without inspection, which is a fancy way

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 47 of 166 PageID #: 5442
                           DeBACA - DIRECT - MR. HEEREN                  634

  1    in the United States of saying just crossing the border.            It

  2    can be with right to enter and then hold them over later.               So

  3    that would be something going to port of entry, having

  4    documents, coming in and then staying.         The colloquial term

  5    for that is overstaying visa.

  6                Or it could end up being someone who is brought in

  7    totally legitimately.      Everything is fine and then later

  8    something happens that keeps them in the United States with no

  9    longer having status, perhaps after their status is expired.

 10    So all of those are the different types of alien smuggling.

 11                And they, too, very much have that effect.          When

 12    someone knows that they are out of status, I typically hate to

 13    use the term, but the common term is that they are an illegal

 14    alien.   They will very much then make their decisions as to

 15    whether they want to come out of the shadows; whether they

 16    want to seek help; who they want to confide in about their

 17    situation.

 18                And so again there's that kind of balance of it's

 19    both a way to get people in, or have them remain here, but it

 20    also then sets them up as particularly vulnerable.

 21    Q     I want to change topics to the victims of forced labor.

 22                Are you familiar with the groups or types of people

 23    that are commonly victims of forced labor?          And can you tell

 24    us, based on your experience, what groups or types of people

 25    that typically is?

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 48 of 166 PageID #: 5443
                           DeBACA - DIRECT - MR. HEEREN                  635

  1    A     So one of the things that I think we've -- that the field

  2    has seen kind of emerge over the last 20 years is a better

  3    understanding of kind of the idea of excluded and vulnerable

  4    groups.

  5                It's often in a country -- I'll start with kind of

  6    internal trafficking and then move out.           Within a country it's

  7    typically going to be language minorities, religious or ethnic

  8    minorities.    It's often based on, especially in Latin America

  9    on indigeneity, and people who are from the native American

 10    communities, are more likely to be victimized than people who

 11    are more of European ancestry.

 12                In the international setting, what we see is that

 13    that vulnerability is not necessarily as tied to kind of the

 14    social status of that person's ethnicity or religion, and

 15    rather is more about the fact that they are a foreigner.            If

 16    you have somebody who is in the United States on or in any

 17    other country really, it's not limited to the U.S., who is not

 18    speaking English, who's newly arrived, who's dependant upon

 19    their employer for a place to live, place to work,

 20    transportation, kind of cut off and vulnerable, in that they

 21    don't have access to the rest of the communities that are out

 22    there, those vulnerable communities then, it's -- they're not

 23    vulnerable necessarily for the same reasons for internal

 24    trafficking.    The fact that they are foreign in a different

 25    place and an isolated work site is more of what makes them

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 49 of 166 PageID #: 5444
                           DeBACA - DIRECT - MR. HEEREN                  636

  1    vulnerable.

  2                Then when you put on top of that things that might

  3    be present in the home country, whether it's that they're from

  4    a poverty stricken area, or a group that lives in poverty,

  5    whether they're from a rural area or a small city in the

  6    Hinterlands, as opposed to the kind of main parts of the

  7    country, all of those things can go into rendering someone

  8    vulnerable to forced labor.       It doesn't mean that they are in

  9    forced labor, but it certainly puts them squarely within

 10    vulnerabilities.

 11    Q     Based on your experience, are there any particular

 12    industries where there is a greater risk of individuals being

 13    compelled into forced labor?

 14    A     So there are a number of industries that have been

 15    pointed out regularly in the analytical portion of the

 16    trafficking report, as well as being looked at at the U.N.

 17    level and otherwise, that keep coming up kind of repeatedly

 18    because they're seen in all regions of the world as being a

 19    place that forced labor continues to be found.

 20                And those, in a nutshell are -- and this is in no

 21    particular order -- sex trafficking, obviously, the sex

 22    industry and having those off to the side.          But the places

 23    that we're seeing a lot of this are in fishing and forestry,

 24    agriculture, electronics manufacturing, construction and

 25    domestic service.     Those seem to be some of the places that,

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 50 of 166 PageID #: 5445
                           DeBACA - DIRECT - MR. HEEREN                  637

  1    just by their very nature, that those particular sectors of

  2    the economy are the ones that are receiving a lot more

  3    attention.

  4                And they're receiving attention not only from

  5    governments and regulators and the public, but they're

  6    receiving attention from their industry groups, as well, as

  7    they recognize the risk that is in their supply chain.

  8    Q     Is there any particular areas of the construction

  9    industry where forced labor is a particular problem or

 10    vulnerabilities exist?

 11    A     There are several, but one stands out.         There are people

 12    who are looking at materials purchasing and sourcing within

 13    materials, everything down to gravel and concrete.           But the

 14    biggest risk input for construction around the world is

 15    migrant labor.     So migrant construction labor.        For some of

 16    the reasons that I mentioned earlier, as far as being a

 17    language minority, often in a tenuous situation with your

 18    immigration and dependant upon the job and the work site as

 19    far as where you are in that country.

 20                So within the construction industry, the labor input

 21    is head and shoulders above the rest as being the risk.

 22    Q     And just to be clear, when you a migrant construction

 23    worker, you mean a construction worker who's come from one

 24    country to another to do construction work?

 25    A     That's correct.

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 51 of 166 PageID #: 5446
                           DeBACA - DIRECT - MR. HEEREN                  638

  1    Q     Are people who come from certain countries or countries

  2    with certain political or economic issues more susceptible to

  3    coercion into forced labor?

  4    A     Yes.    One of the things that we've seen is that there are

  5    kind of a correlation between types of Government and some of

  6    the forced labor practices.       And specifically, we've seen that

  7    in the Asian region with communist autocratic governments

  8    where the power of the -- the course of the power of the state

  9    ends up being something that the business owners can turn to

 10    because there's kind of a shared understanding of people's

 11    relationship with the government and what happens to someone

 12    who gets out of line.

 13    Q     In your experience, when there are multiple victims of a

 14    forced labor scheme in one single scheme, are those victims

 15    typically all treated the same way?

 16    A     No.    One of the things that we've seen, especially when

 17    you get larger groups, and by larger I mean kind of more than

 18    10 or 15, when you get larger groups, even though it's a

 19    forced labor situation, the management techniques end up

 20    starting to mirror management techniques of a nonforced labor

 21    situation, and so you'll end up having people who are kind of

 22    the trusted confidant of the manager.

 23                 Some folks will even use incentive contests.

 24    There's a case in New York a few years ago where the people

 25    who earned the most within this particular scheme, it was a

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 52 of 166 PageID #: 5447
                           DeBACA - DIRECT - MR. HEEREN                  639

  1    begging ring.     The one -- the people who earned the most by

  2    begging on the streets would actually then get a field trip to

  3    the Statue of Liberty.      So then the other workers that knew

  4    that they should try to meet those same targets.

  5                The flip side of it is the people who didn't get to

  6    go to the Statue of Liberty, were confined, locked in.            The

  7    worst sellers were actually physically punished.

  8                But that notion of kind of using almost the same

  9    management techniques that you'd use with any other business,

 10    to reward your folks who are not troublemakers, who are doing

 11    a good job for you, et cetera, and to punish those who aren't

 12    doing their good job.      It just ends up being done with a

 13    different set of tools than hopefully we would experience in

 14    our own work places.

 15

 16                (Continued on following page.)

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 VB      OCR       CRR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 53 of 166 PageID #: 5448
                           DeBACA - DIRECT - MR. HEEREN                  640

  1    DIRECT EXAMINATION (Continued)

  2    DIRECT EXAMINATION

  3    BY MR. HEEREN:

  4    Q     So in addition to victims getting different sets of

  5    treatment, either benefits and punishment, are victims

  6    sometimes put in charge or responsible for other victims?

  7    A     Yes.   In fact, sometimes put in charge while the employer

  8    or while the boss is even out of the country, this trusted

  9    level of victim.     And that actually, in a historical context,

 10    was very common as well with the trustee system under convict

 11    labor in the United States.       Men who themselves had been sold

 12    into that situation or were in a sharecropping situation

 13    having to basically be the bosses for the other victims who

 14    were in the similar circumstances.

 15    Q     And I take it, based on what you're saying, would it be

 16    your opinion that individuals who are in that position --

 17    those positions who receive benefits or who are supervising or

 18    providing security over other victims, they themselves can

 19    still be the victims of forced labor?

 20                 MR. SNELL:   Objection.

 21                 THE COURT:   Sustained as to form.

 22    Q     What's your view on whether or not the victims in the

 23    positions you described -- individuals in the positions you

 24    described are victims of forced labor?

 25                 MR. SNELL:   Objection.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 54 of 166 PageID #: 5449
                           DeBACA - DIRECT - MR. HEEREN                  641

  1                THE COURT:    Overruled.

  2    A     So this issue of kind of the combination of culpability

  3    and victimhood is just something that not only have I

  4    experience in and wrestled with over the years, but it is

  5    something that folks in the United Nations system under the

  6    Palermo Protocol and under the law that comes out of it have

  7    wrestled with, and that idea of having you deal with somebody

  8    who might have some culpability while at the same time

  9    recognizing that they were victimized in that way.

 10                What happens as far as the outcome is concerned is

 11    something for law enforcement and for that particular

 12    government and I don't really have an opinion on what the most

 13    just outcome is, but in all of those conversations it flows

 14    out of an understanding that I share that one can be a victim

 15    and have at times either no longer have the compulsion put

 16    against you or even might end up doing things on behalf of the

 17    employer.    It certainly doesn't make you a victim in the same

 18    sense that your fellows might be, but if you're just looking

 19    at was this person held in compelled service, that's something

 20    you have to take into account when you're figuring out what

 21    you do about that particular person.

 22    Q     Based on your experience with victims, are victims

 23    sometimes -- do victims sometimes -- withdrawn.           What has been

 24    your experience with victims' views of their experience in a

 25    forced labor or coercive environment?

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 55 of 166 PageID #: 5450
                           DeBACA - DIRECT - MR. HEEREN                  642

  1                MR. SNELL:    Objection.

  2                THE COURT:    Overruled.

  3    A     So if I might, I'd maybe like to go just a little bit in

  4    the historical because of something that came up in my class

  5    this year.    In that we were looking at some cases from the

  6    1970s and the men in the fields in the south were basically

  7    trying to describe what it was -- to The New York Times trying

  8    to describe what they had gone through.         They basically said

  9    we knew something was wrong, we just didn't know what to call

 10    it.   I think that that really, to me, sums up my experiences

 11    with survivors of this and with folks around the world as to

 12    how things present.      That there is a strong sense of fairness

 13    and strong sense of right and wrong, but very few people will

 14    necessarily automatically put it into an context of slavery or

 15    forced labor, relatively technical terms that people don't

 16    necessarily go through their lives thinking of on a daily

 17    basis.   So sometimes it will manifest itself as, you know, we

 18    couldn't go outside, or we didn't get paid what we were told,

 19    or, you know, I felt like I couldn't leave because something

 20    might happen.     But not necessarily having the kind of right

 21    words to describe or to come forward and say I'm a victim of

 22    this particular offense.

 23                That does happen sometimes and typically it happens

 24    when people have had access to other members of the community,

 25    whether it's a community group, non-governmental organization,

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 56 of 166 PageID #: 5451
                           DeBACA - DIRECT - MR. HEEREN                  643

  1    a Legal Aid provider who works in that immigrant community,

  2    those are the places where people then tend to learn about

  3    their labor rights and other rights that they might have in

  4    the United States or in other countries.         And so access to

  5    those types of groups for migrant labor, especially on

  6    government programs, like guest worker programs, ends up being

  7    very important because it gives them kind of the vocabulary

  8    with which to say something more than just I knew something

  9    bad was happening but I didn't really know what that was.

 10    Q     So I want to turn now to a different topic.          Are you

 11    familiar with different ways or methods in which a person can

 12    be compelled to engage in forced labor?

 13    A     I am.

 14    Q     At the highest level, can you just briefly summarize, are

 15    there different -- are there different ways and what are they

 16    very briefly?

 17    A     So there's a number of gradations and some of them come

 18    back to that umbrella term I mentioned earlier where you end

 19    up having some of them described based on, say, how much

 20    physical force was used, that would probably be involuntary

 21    servitude, or whether something was more structural, document

 22    servitude comes to mind.       Each of them tried to kind of

 23    identify the commonalities of compelled service, but at the

 24    same time to then look at what the different types of

 25    compulsion are that were used.        As you can expect then, it

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 57 of 166 PageID #: 5452
                           DeBACA - DIRECT - MR. HEEREN                  644

  1    runs the gamut from full on locked up, beaten, punished, et

  2    cetera, involuntary servitude, to the kind of scheme, plan or

  3    pattern and use of these ominous harms that might happen for

  4    forced labor, or the structural things, document servitude

  5    which come from the taking and holding somebody's identity

  6    documents.    All of those are kind of the different types of

  7    compulsion that can be used to hold people in this kind of

  8    umbrella term of forced labor.        And I apologize, the umbrella

  9    term is actually one of the terms within it.          This has kind of

 10    developed over time with no rhyme or reason in the

 11    international sphere.      But for a lack of better term, all of

 12    these are types of compelled service.

 13    Q     And you mentioned document servitude a number of times,

 14    what is document servitude?

 15    A     Document servitude is a form of forced labor in which the

 16    compulsive means are that taking and keeping of the identity

 17    documents of a person.      Those identity documents could range

 18    from everything from a very formal, like a passport or a birth

 19    certificate, to things that we would think of as being less

 20    formal.    A lot of cases involving people from Mexico whether

 21    in the United States, Canada or other countries, it's taking

 22    their voter registration card, because the voter ID card in

 23    Mexico is kind of a functional equivalent of our driver's

 24    licenses.

 25                In cases involving United States citizens in the

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 58 of 166 PageID #: 5453
                           DeBACA - DIRECT - MR. HEEREN                  645

  1    United States, especially in sex trafficking, pimps will often

  2    take the driver's license or even school IDs from their

  3    victims.    But it's also other forms of identification.          So if

  4    you have things like diplomas or other key documents in your

  5    life, taking and holding those end up having a similar

  6    compulsive effect.      Because unless you know that you have

  7    these things that are descriptors of your life, you're not

  8    going to want to leave or maybe you can't leave, in the form

  9    of a passport, without them.

 10    Q     Can you please elaborate on that last point about a

 11    passport.    How does -- well, explain further about the

 12    document servitude related to a passport?

 13                MR. SNELL:    Objection.

 14                THE COURT:    Overruled.

 15    A     Well, the passport does a couple of things.          The passport

 16    is an identification, it says who you are, has a picture of

 17    you, but it also says where and to whom you belong.           You are a

 18    member of that citizenship.       You are from that country.        So a

 19    passport can say whether you're legal in the United States.

 20    It has your visa in it typically, if you came in on a visa.

 21                If you are from a country that doesn't require a

 22    visa the fact that you have one of those passports

 23    automatically shows to people that you are legal.           So if

 24    you're from the United Kingdom or one of the visa waiver

 25    countries, for instance, the fact that you have that EU

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 59 of 166 PageID #: 5454
                           DeBACA - DIRECT - MR. HEEREN                  646

  1    passport or that British passport sends that signal

  2    immediately.    So it's a marker of one's legal status.          It's

  3    often the only thing that you have to show that you are you,

  4    because don't necessarily carry your birth certificate with

  5    you when you travel, but then also it is what unlocks your

  6    ability to take advantage of your right to travel.

  7                The United States doesn't have exit visa

  8    requirements like a number of countries do.          A number of

  9    autocratic countries, not just dictatorships, but a number of

 10    autocratic countries have exit visa requirements.           Where you

 11    can't even leave your own country if you don't have a

 12    passport.    The United States doesn't have exit visa, you don't

 13    have to apply to the government to be able to leave.            But at

 14    the same time, if you go to get on a plane to leave and you

 15    don't have a passport, the carriers will not let you on

 16    because they know that they'd have to fly you back if you get

 17    to that other country and you don't have a passport to enter.

 18                And so, knowing that you don't have a passport takes

 19    away your ability to get home on your own.          The only way you

 20    can get home is through the good offices of whoever had your

 21    passport and if it's your employer or your recruiter, then

 22    your dependency upon that particular entity just grows and

 23    grows.   So you, in effect, will do what you need to make sure

 24    that one day you'll see your documents again.

 25    Q     Have you dealt with cases involving document servitude in

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 60 of 166 PageID #: 5455
                           DeBACA - DIRECT - MR. HEEREN                  647

  1    your past experience?

  2    A     I have.

  3    Q     Have you ever heard any reasons for why an organization

  4    or an individual is holding another person's passport?

  5    A     Yes.    I mean -- and that's not only in my personal

  6    experience as far as dealing with victims and employers, but

  7    also in dealing with, say, factory owners and others as we did

  8    the work at the state department and since with businesses.

  9    Factory owners or others may end up saying, well, I was

 10    keeping their passports for safekeeping or even they wanted me

 11    to keep their passports for safekeeping.

 12                 And one of the things as far as looking at what the

 13    best practices are for an employer holding passports -- first

 14    of all, the best practice is to not have employers hold

 15    passports, but if you're in a place where maybe that is a more

 16    common practice or people actively want someone to hold their

 17    passports, what we're seeing is the companies that want to

 18    make sure that the passport is actually being kept rather than

 19    confiscated and held will end up having ways for the workers

 20    to access their own passports.        So at the housing, if it's

 21    company housing, having a set of lockers, kind of things like

 22    we had to put our cell phones in, or at least some of us did

 23    when we came in the courthouse today, you know, but so that

 24    it's there but you can get it when you need it.

 25                 And that's one of the things that looking at whether

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 61 of 166 PageID #: 5456
                           DeBACA - DIRECT - MR. HEEREN                  648

  1    a passport is locked up, whether it's kept offsite, whether

  2    it's kept in a company office somewhere, whether the person

  3    has to justify why they need it, as opposed to simply saying,

  4    you know, maybe I just wanted to touch my passport for no

  5    apparent reason but it is my passport.

  6                Your passport really is you in so many ways.          So

  7    that's one of the things that we're seeing in kind of where

  8    are the passports, how accessible they are, for what reason

  9    are they accessible and you have kind of a general spirit

 10    within the company as far as, you know, we're keeping this for

 11    you as opposed to things that evince the fact that we're

 12    keeping this from you.

 13    Q     I believe you mentioned earlier on a concept called debt

 14    bondage.    Are you familiar with the concept of debt bondage?

 15    A     I am.

 16    Q     What is it?

 17    A     Debt bondage, put the most simply, is that it's compelled

 18    service for the purpose of paying off debt.          And it has

 19    several different manifestations.

 20                In the United States, the predominant form of debt

 21    bondage historically was something called peonage,

 22    P-E-O-N-A-G-E, which is a word that is taken from Spanish and

 23    it was a practice in northern Mexico at the time the United

 24    States came over and took that part of Mexico.

 25                In other parts of the world, debt bondage can be

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 62 of 166 PageID #: 5457
                           DeBACA - DIRECT - MR. HEEREN                  649

  1    multigenerational.      We see this in parts of India, we see this

  2    in parts of West Africa, et cetera.         So you could be paying

  3    off a debt that your grandparents had been taken off, but by

  4    and large debt bondage in the modern context is not those big,

  5    long family, multigenerational structural things, it instead

  6    is typically a particularized debt and that debt is often tied

  7    to the labor recruiting process.        Whether it's a debt for the

  8    cost of the ticket, the cost of administration functions,

  9    anything that you do that basically requires that debt and

 10    then have to be paying it off over time.         And debt doesn't

 11    necessarily have to be directly to the person who is holding

 12    you in compelled service, it can be to a third party.

 13                Back in sharecropping days in the United States that

 14    debt was often something that the farmer had gone into the

 15    sheriff and paid off somebody's criminal fine and so the debt

 16    was technically related to the sheriff, but then the boss ends

 17    up using the debt holding it over them so that they could turn

 18    them back in if they needed to.

 19                In many cases around the world debt bondage ends up

 20    being present, the debt might not be to the employer, it might

 21    be to local loan sharks or even to family members.           If you

 22    have to borrow the money for upfront costs, for the cost of

 23    travel, the cost of recruiting, security deposits, et cetera,

 24    you have to go out and get that money and then it's kind of a

 25    race between are you able to work for long enough to repay

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 63 of 166 PageID #: 5458
                           DeBACA - DIRECT - MR. HEEREN                  650

  1    those debts versus might something happen so that you can't

  2    earn that money.     And that debt is still going to be there

  3    even if you end up leaving service.

  4    Q     In your experience, does the debt that you've identified,

  5    does it have to be, for lack of a better term, real or even

  6    legitimate?

  7    A     No, it's just has to be a perceived debt that the person

  8    continues to strive towards.

  9    Q     Are you familiar with a concept or an idea, a topic

 10    called punishment clause?

 11    A     Yes.

 12    Q     What is a punishment clause?

 13    A     So a punishment clause is kind of like a security deposit

 14    I guess.     It's basically within a labor contract that sets a

 15    amount of damages that would kick in were the person to leave

 16    service, if they were to leave work before the contract term

 17    had expired.     And one of the ways to see if something is a

 18    punishment clause as opposed to simply a surety contract, is

 19    to see whether it's reasonably related to anything.

 20                 Just like with recruitment fees.       If the recruitment

 21    fee is $5,000 to go from Bangladesh to the Persian Gulf, yet

 22    the tickets and everything else only cost $450, it's clear

 23    that that recruitment fee is not just a profit-taking

 24    exercise, but it ends up being so onerous that the person can

 25    never repay it.

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 64 of 166 PageID #: 5459
                           DeBACA - DIRECT - MR. HEEREN                  651

  1                 So you're looking at some of these things like, are

  2    there aspects of that contract that are there to just cover

  3    the costs of recruiting, or are there aspects of that contract

  4    that are there for a different purpose to basically put that

  5    web of dependency and coercion to create that climate of fear

  6    around that person.

  7    Q     You just mentioned the term "climate of fear," is that a

  8    particular term you're familiar with?

  9    A     Yes.

 10    Q     Can you elaborate on what that term means as you

 11    understand it based on your experience?

 12    A     Well, so the climate of fear is kind of another way to

 13    describe the overbearing of someone's will.          You can do that

 14    certainly by just an overt threat, you know, gun to the head

 15    work for me or else.      But most people don't do that, that's

 16    very clumsy and that's just not how compelled service works in

 17    the modern era.     But rather there is that idea of whether the

 18    circumstances within the employment relationship are such that

 19    a reasonable person would feel like they don't have any choice

 20    but to continue to perform.

 21                 And so when you're looking at that it becomes -- you

 22    should end up looking to see what the worker knew, not just

 23    about their own experiences but what had happened to other

 24    workers.     What the rumor mill said about what had happened to

 25    other workers.     Everything from, you know, a suitcase of old

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 65 of 166 PageID #: 5460
                           DeBACA - DIRECT - MR. HEEREN                  652

  1    clothes that gets pointed to and saying, oh, yeah, that was so

  2    and so's zeros, but we turned him over to the police because

  3    he tried to run away.      Something ominous.      It may or may not

  4    have even happened but it becomes part of the lore of that

  5    work site.     It helps to create that overarching climate of

  6    fear.

  7                 Of course, the effective way to do that is to

  8    invocate the fear not by running around using force or threats

  9    against all 50 or a hundred or 300 people in the garment

 10    factory, but instead making an example of a few them so it

 11    becomes part of the story that even new people come into the

 12    workplace start to say, well, don't cross so and so because

 13    you remember what happened to this other person.

 14                 So this climate of fear is a concept that kind of

 15    aggregates the experiences of people within that group of

 16    employees.

 17    Q     Do people who are forced labor sometimes get paid?

 18    A     Yes.

 19    Q     Are there ways in which payment or the lack thereof,

 20    either, can be used to coerce labor?

 21    A     Yes.    One of the most perverse ways to create this kind

 22    of dependency is to withhold pay or to have the pay set in

 23    relation to, whether it's security deposits, punishment

 24    clauses or recruiting fees, such that the only way to repay

 25    those is to continue to work.        And so people then end up being

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 66 of 166 PageID #: 5461
                           DeBACA - DIRECT - MR. HEEREN                  653

  1    afraid to leave early because then they wouldn't be able to

  2    earn the money.     So being punished by not being allowed to

  3    work that day is not being released from compelled service.

  4    It's not saying you're free, go work for whoever you want,

  5    it's you're confined to the barracks or you're confined to

  6    quarters, which if I'm sitting here looking at a punishment

  7    clause or if I'm sitting here looking at a recruitment fee

  8    that I have to pay off, every day I'm not earning money ends

  9    up being a day longer that I'm going to end up having to be

 10    there.   And so, again, it's a way of control.         It's kind of

 11    backwards though, right, it's you're saying don't work today

 12    as a way to have them in forced labor and yet it seems to work

 13    very effectively.

 14    Q     Have you had any experience regarding the voluntariness

 15    or lack thereof of people who join what you end up determining

 16    is a forced labor scheme?

 17    A     So one of the kind of core concepts in the international

 18    sphere, the United Nations as well as the United States, is

 19    this notion that initial voluntary engagement in the work --

 20    either the type of work or working for that particular

 21    employer does not then waive your rights to be free on whether

 22    it's under the American 13th Amendment or Article 4 of the

 23    Universal Declaration of Human Rights.         Those are unwaivable

 24    rights and so the idea that I agree to go work on a particular

 25    orange farm knowing that I'm going to pick oranges, and

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 67 of 166 PageID #: 5462
                           DeBACA - DIRECT - MR. HEEREN                  654

  1    knowing it's going to be hard work, does not then say that I'm

  2    agreeing to be locked in to have my passport taken, et cetera.

  3    Because you can't sell yourself into slavery.          That is about

  4    as basic of a concept within, not just American law, but in

  5    international law as anything.

  6                 And so that initial voluntariness, while it's

  7    something that one should typically look at, it's something

  8    that the modern anti trafficking regimes immediately look at

  9    and then discount.      Because as the United Nations' language

 10    would say, once the coercive means have been used, that

 11    basically obviates any initial voluntariness.

 12    Q     In your past experience, are you familiar with situations

 13    where victims have even signed formal, contractual agreements

 14    prior to working?

 15    A     Yes.    And in the old days in the United States those were

 16    called indenture contracts.       You hear people talk about

 17    indentured servitude.      Again, kind of coming back to the

 18    modern era and certainly the last 150 years, the idea of an

 19    indenture contract is not a valid, legal instrument because

 20    you can't sell yourself into slavery.

 21    Q     What, if anything, have you observed when looking at the

 22    contract forming experiences, what, if anything, have you

 23    observed about the nature of that process that is relevant to

 24    whether it's coercive or not?

 25    A     Well, one of the things that I was taught, and I think

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 68 of 166 PageID #: 5463
                           DeBACA - DIRECT - MR. HEEREN                  655

  1    most of the lawyers in the room were taught in first year law

  2    school is this idea of contracts are between equals who have

  3    an arm's-length relationships and there is kind of equal power

  4    between the two sides.      That's kind of how you're taught to

  5    think about contracts.      The reality when you're talking about

  6    vulnerable communities, when you're talking about the people

  7    who are willing to stake several years of work on traveling

  8    all the way around the world to do a really dirty and

  9    dangerous job, those are not necessarily people who are at the

 10    same level as the recruiting companies or the employing

 11    companies.    So you already start with folks who are not kind

 12    of that arm's length contract of equals that law school tends

 13    to think about.

 14                On top of that, then, you also have, because you're

 15    talking about people who are coming from the provinces, you're

 16    talking about people who are traveling maybe for the first

 17    time, it may be the only time that they are going to be in the

 18    offices of the recruiter or the employer, and that tends to be

 19    when the contract gets signed.        By that time the money that's

 20    been borrowed from the loan shark in the village or from your

 21    family members all pooling their money, that's already been

 22    done, you already told everybody you're leaving.           You're on

 23    your way typically when you sign the contract.           There is a

 24    kind of rushedness to the contract.         In some ways it is a

 25    little bit akin to probably every time I click the Apple terms

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 69 of 166 PageID #: 5464
                           DeBACA - DIRECT - MR. HEEREN                  656

  1    of service box when I'm trying to log-in to something, these

  2    are contracts that are being presented as you have to sign

  3    this now or you can't get on the plane for this great

  4    opportunity in Kuwait, in America, in London, et cetera.

  5                 So that notion of, you know, kind of are these

  6    contracts that we see in international labor recruiting, are

  7    they the types of contracts that we would think of as, you

  8    know, an agreement between equals done with all due time and

  9    ability to reflect, that's simply not the case.

 10    Q     Are you familiar with instances where migrant workers who

 11    are the victims of forced labor in the United States stayed in

 12    the United States after the scheme is over?

 13    A     Yes.

 14    Q     In your experience, why did these -- why -- can you think

 15    of some reasons why these workers stayed based on your

 16    experience?

 17                 MR. SNELL:   Objection.

 18                 THE COURT:   The objection is overruled, but I think

 19    this might be a good time for a break since you seem to be

 20    moving on to another topic.

 21                 So, Jurors, 10 minutes or so.      Please don't talk

 22    about the case.     We'll see you in just a few minutes.

 23                 THE COURTROOM DEPUTY:     All rise.

 24                 (Jury exits courtroom.)

 25                 THE COURTROOM DEPUTY:     You may be seated.

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 70 of 166 PageID #: 5465
                           DeBACA - DIRECT - MR. HEEREN                  657

  1                THE COURT:    So we'll be in recess for about 10

  2    minutes.    Do you know how much longer you're going to be on

  3    direct?

  4                MR. HEEREN:    I would say about an hour, Your Honor.

  5                THE COURT:    Okay.

  6                MR. HEEREN:    Forty-five minutes.

  7                THE COURT:    Do you have a thought about how long

  8    your cross might be?      No pressure, just curious about

  9    scheduling.

 10                MR. SNELL:    Understood.    I think it's one of those

 11    situations where if I can work over lunch it might get shorter

 12    than otherwise.

 13                THE COURT:    So we'll see.     Just bear in mind,

 14    everybody, that we are stopping today at 4 o'clock, okay.

 15                MR. SNELL:    I promise I will be done well before

 16    4 o'clock.

 17                THE COURT:    All right, great.     Have a good break.

 18                MR. HEEREN:    Thank you, Your Honor.

 19                (Recess.)

 20                THE COURTROOM DEPUTY:      All rise.

 21                THE COURT:    Everybody can sit down.

 22                The witness is on the stand already, let's get the

 23    jury.

 24                MR. SNELL:    Your Honor, could I raise one thing

 25    quickly?

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 71 of 166 PageID #: 5466
                           DeBACA - DIRECT - MR. HEEREN                  658

  1                THE COURT:    Sure.   Yes.   I want to make sure the

  2    jury doesn't come in while you're doing it.

  3                Yes, what is it?

  4                MR. SNELL:    Your Honor, I don't want keep objecting,

  5    but I just want the record reflect I have a continuing

  6    objection to this testimony.

  7                THE COURT:    That's fine.    It's preserved.

  8                All right.    We're good.

  9                THE COURTROOM DEPUTY:      All rise.

 10                (Jury enters courtroom.)

 11                THE COURTROOM DEPUTY:      You may be seated.

 12                THE COURT:    All right, everybody we're ready to

 13    continue with the direct examination of the witness.

 14                MR. HEEREN:    Thank you, Your Honor.

 15                THE COURTROOM DEPUTY:      The witness is reminded he's

 16    still under oath.

 17                THE WITNESS:    Thank you.

 18    BY MR. HEEREN:

 19    Q     I believe where we left off, I believe the last question

 20    I asked you, and I don't believe we got to an answer, was if

 21    you are familiar with my migrant workers who escaped forced

 22    labor schemes sometime stay in the United States?

 23    A     Yes, I am.

 24    Q     Can you elaborate on what you learned based on your

 25    experience.

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 72 of 166 PageID #: 5467
                           DeBACA - DIRECT - MR. HEEREN                  659

  1    A     Well, there's a host of reasons, one of which is that

  2    people want to stay in the United States to kind of get the

  3    benefit of the bargain, to actually make the money that they

  4    were hoping they would make when they came to the U.S. and so

  5    staying here rather than going home reflects that.

  6                 There's also -- and as a result there are programs

  7    and legal structures in place, there's also the fact that a

  8    lot of times people are afraid to go back home and so that's

  9    something we see not just with the United States but with

 10    forced labor and sex trafficking around the world.           It's one

 11    of the reasons why this three P's prevention, protection and

 12    prosecution has victim protection built in to it so the

 13    ability of a victim of that type of behavior can end up having

 14    refuge, not having to go back to the home country and face

 15    abuse perhaps from the loan sharks, from recruiters, from the

 16    bosses or henchmen or even from governments.

 17    Q     Do you recall testifying earlier about your knowledge of

 18    how of the social costs for victims, how they have said

 19    goodbye to their families already, do you recall that

 20    testimony?

 21    A     Yes.    At the beginning just for my own purposes of

 22    getting us back to that, when I was talking about the

 23    recruiting fees and kind of the contract and the being rushed

 24    to get out the door, for lack of a better word, obviously the

 25    decision to go work anywhere much less in another country is

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 73 of 166 PageID #: 5468
                           DeBACA - DIRECT - MR. HEEREN                  660

  1    not simply a personal decision to the one traveler, it's

  2    something that is very much a familial decision, it's very

  3    much a decision within the circle of friends, the village, the

  4    community, the neighborhood, et cetera.         And typically, when

  5    one leaves, people know that they are going to this great

  6    opportunity.    And so there is shame, especially in countries

  7    which are kind of shame-based cultures, that shame of coming

  8    back as what technically, the international term would be

  9    called coming back as a failed migrant or after a failed

 10    migration, that is something that in and of itself just the

 11    shame of having to go back and face that when you left, you

 12    know, on the top of the world and everyone was excited perhaps

 13    about or maybe even a little jealous as to your opportunity

 14    and now you have to go back and face that.

 15    Q     Does a company or organization's -- excuse me.          Are you

 16    familiar with the way in which a company or organization may

 17    associate itself with a particular government?

 18    A     Yes.   And that happens around the world.        It happens in a

 19    particular -- a little bit of a different context within

 20    former communist states or current communist states given the

 21    fact that the relationship between the state and private

 22    companies is different in those political circumstances.            So

 23    we've seen that, in my role as ambassador saw that with a

 24    number of whether it's post-Soviet states or kind of Asian

 25    communist countries, the relationship, these

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 74 of 166 PageID #: 5469
                           DeBACA - DIRECT - MR. HEEREN                  661

  1    interconnectedness between private enterprises and the state,

  2    but especially around kind of keeping control over the

  3    workers.

  4    Q     And what, if any, connection is there between that

  5    association or relationship and a worker's decision -- a

  6    victim's decision not to return to that foreign country?

  7    A     Well, one of the things that it does is that it makes the

  8    attempts for self-help suddenly become something that is of

  9    interest to the state.      One of the things that you'll see,

 10    whether it's in cases with Vietnamese, North Korean or Chinese

 11    workers overseas, is use of very politically-laden terms such

 12    as causing trouble or stirring things up, being a

 13    troublemaker.     Those are things that are kind of one level

 14    down perhaps from being a political agitator or being a labor

 15    agitator, which is the type of things that gets you sent to

 16    the reeducation through labor camps in China, or prison in

 17    Vietnam.

 18                So people are very aware of not wanting to be

 19    branded with those types of labels.         It makes standing up for

 20    one's self, things that we would assume, especially for people

 21    in the trades, that they be able to stand up for themselves,

 22    form a union, you know, work together with their other

 23    workers.    If that gets transmitted back home, the fear that

 24    I've heard from a number of people around the world in the

 25    various roles I've had, the fear ends up being that it's the

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 75 of 166 PageID #: 5470
                           DeBACA - DIRECT - MR. HEEREN                  662

  1    secret police or the local police who are going to be coming

  2    and paying your parents a visit.

  3    Q     Do victims of forced labor schemes always attempt to

  4    escape?

  5    A     No.

  6    Q     Why not?

  7    A     Well, it kind of comes down to rationality.          People,

  8    especially if they have a contract, a debt, a recruitment

  9    fees, et cetera, if they don't know where their documents are,

 10    an escape attempt is an extremely risky item.          If they've

 11    heard, there's been this climate of fear established, that

 12    part of the concept of climate of fear, is that once a climate

 13    of fear is kind of established, then escape is not -- is

 14    recognized as not being something --

 15                THE COURT:    Hold on for just a second.

 16                (Phone interruption.)

 17                THE COURT:    I did that once as a judge so.        It's

 18    fine, just do me a favor just make sure it's off.           I was about

 19    ready to yell at somebody and it turns out that it was me.

 20                MR. HEEREN:    It might be the interpreters, Your

 21    Honor.

 22                THE COURT:    Okay.   No, problem at all.      Go ahead.

 23    BY MR. HEEREN:

 24    Q     Mr. DeBaca, I think you were explaining why victims try

 25    to escape, do you mind backing up a few steps in that answer.

                        GEORGETTE K. BETTS, RPR, FCRR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 76 of 166 PageID #: 5471
                           DeBACA - DIRECT - MR. HEEREN                  663

  1    A     Certainly.    So this idea of climate of fear, once there

  2    is a climate of fear established, once you feel that there is

  3    no reasonable alternative but to remain in service or there

  4    would be serious harm to yourself or somebody you care about,

  5    that makes it so that escaping or trying to escape ends up

  6    being a very irrational choice.        The rationale choice in that

  7    circumstance is to stay, it's the only reasonable thing to do,

  8    and so that's typically the choice that people make.            You end

  9    up having situations where folks say it's unfair, I wish that

 10    I wasn't in this situation but I guess I just have to put my

 11    head down usually because they know on that contract, you know

 12    when my five years is up at least then I will be able to go

 13    home.

 14

 15                (Continued on the next page.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                       GEORGETTE K. BETTS, RPR, FCRR, CCR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 77 of 166 PageID #: 5472
                           DeBACA - DIRECT - MR. HEEREN                  664

  1    DIRECT EXAMINATION (Continued)

  2    BY MR. HEEREN:

  3    Q     Do third parties ever come into play in this analysis of

  4    whether or not to escape?

  5    A     Well, I think especially this idea of what that serious

  6    harm would be and to whom.

  7                If you're thinking about kind of if I leave -- and

  8    it runs the gamut.      So it could be everything from domestic

  9    servitude counter-intuitively or not, it can even be, if I

 10    leave, who will take care of the children?           Even if they're

 11    doing this to mean I love these children, I'm raising them,

 12    and something might happen to them, or at least they won't be

 13    loved.

 14                It can be as dramatic as the, you know, my cousin

 15    put up the collateral to his house, signed over his house so

 16    that I can get the fees to pay the recruitment company or to

 17    pay the security deposits or things like that, and my cousin

 18    will end up losing their house.

 19                You know, so it can be kind of, you know, not just

 20    the overt, you know, if you leave I will hurt this other

 21    person; it can even be these things that are very much more

 22    motivated by these feelings of love and dependency and

 23    familial relationship.

 24    Q     I'd like to turn your focus to forced labor issues

 25    specific to or particularly problematic in China.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 78 of 166 PageID #: 5473
                           DeBACA - DIRECT - MR. HEEREN                  665

  1                I believe you testified earlier you are familiar

  2    with those issues?

  3    A     That's correct.

  4    Q     And I'd like to focus your attention to the time period

  5    of 2010 through 2016.

  6                Are you familiar with the issues, forced labor

  7    issues in China in that time period?

  8    A     I am.

  9    Q     What sort of issues, based on your experience related to

 10    force labor, did you see during that time period in China?

 11    A     Well, there's a host of issues.        And I'm not going to

 12    spend all day going through all of them.

 13    Q     The ones that you think are relevant.

 14    A     The ones that I think are relevant to some of the

 15    materials that I reviewed here.

 16                One of the things that we see in China with forced

 17    labor is that, again, maybe the three Ps, prevention,

 18    protection, prosecution, might be the way to not do this for

 19    the next two hours.

 20                The focus on prosecution is almost exclusively

 21    until, actually, right near the time period you mentioned, has

 22    almost exclusively been on sex trafficking.          And so the idea

 23    of a boss being punished for forced labor in China is

 24    something that wasn't really something that they can be afraid

 25    of, even though these things are understood, et cetera, that

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 79 of 166 PageID #: 5474
                           DeBACA - DIRECT - MR. HEEREN                  666

  1    the way that the police were actually implementing the laws on

  2    the books was very much toward the center of it.

  3                To the degree that forced labor was dealt with, it

  4    was typically during that time period when we were dealing

  5    with cases that would force the government's hand, and usually

  6    around disability rights.       And so you have, whether it was

  7    people who were mentally challenged or whether it was people

  8    who were physically challenged almost getting scooped up in

  9    railway stations where they were begging and taken out to

 10    brick kilns.

 11                THE COURT:    Just --

 12                THE WITNESS:    I'm sorry, am I a little too far?

 13                THE COURT:    Little too far.

 14    A     So they would be taken out to brick kilns or to other

 15    very dangerous and dirty jobs.

 16                But at the same time, and as was raised by the

 17    United States and by various international observers, both in

 18    the reports and then in our diplomatic conversations with

 19    China, you had a series of forced labor cases around the world

 20    with exported Chinese labor; you know, whether it was in the

 21    Americas, whether it was in Africa, whether it was in

 22    Southeast Asia, people who are working on construction

 23    projects often, or in deficient fleets.

 24                And these are not government projects.         These are,

 25    you know, often maybe funded by the Chinese government, a dam

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 80 of 166 PageID #: 5475
                           DeBACA - DIRECT - MR. HEEREN                  667

  1    project, or a road building project, or something like that.

  2    But it is with overseas Chinese men.

  3                The plight of those men is something that was

  4    continually raised by me, by my office, by others at high

  5    levels within the U.S. government, because we were seeing

  6    these cases around the world.        And frankly, other countries

  7    were coming to us as well as sometimes escape workers were

  8    coming to the United States embassies for help, because they

  9    felt that the United States might do something to help them.

 10                And so it certainly became something that in our

 11    diplomacy with China that we were having to look at this

 12    problem of the overseas Chinese labor trafficking problem,

 13    just as much as we were talking to them about their

 14    enforcement patterns within China itself.            And so that was one

 15    of the things that we saw; again, whether it was in West

 16    Africa, Latin America, Southeast Asia, all over the world, a

 17    routine problem cropping up during that time period.

 18    Q     And within that subset you just described, migrant

 19    worker -- migrant Chinese workers in construction and other

 20    fields, were there any common issues that you noticed or

 21    observed in your experience?

 22    A     Well, one of the issues that I observed was this problem

 23    of leaving with the debt and the financial hardships built

 24    into the relationship.      Typically through a contract.

 25    Typically through a recruiting company, or the recruiting by

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 81 of 166 PageID #: 5476
                           DeBACA - DIRECT - MR. HEEREN                  668

  1    the company itself, that was taking you overseas.

  2                 And kind of series interlocking both debts and fees

  3    such that before people even got on the plane, they already

  4    knew what the serious harm would be that would come to pass

  5    were they to insist on their way to freedom.

  6    Q     And do you recall previously testifying about debt

  7    bondage and punishment causes?

  8    A     Yes.

  9    Q     Did you ever see those two elements in these practices

 10    you're describing?

 11    A     Yes, those two practices, and then a third one that was

 12    reflected in our bilateral diplomacy, but also is in some of

 13    the reports kind to the end of the time period that other

 14    entities, such as the Global Cyber Index and the International

 15    Labour Organization, this idea of holding people's salary in

 16    arrears.

 17                 So you have three different things.       You have the

 18    debts.   You've got the punishment clauses that would kick in

 19    if you were to try to leave.       And then also the fact that you

 20    aren't getting paid, that that payment is being held for you,

 21    almost as a secondary security clause, but a secondary

 22    security deposit that's building up over time as you work,

 23    such that you would only get the money if you go back home or

 24    you'd only get the bulk of the money if you successfully made

 25    it back to China at the end of the term.         That assumes that

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 82 of 166 PageID #: 5477
                           DeBACA - DIRECT - MR. HEEREN                  669

  1    there is a term blanket.

  2    Q     What about document servitude.        Is that an issue that you

  3    observed in particular in China?

  4    A     It is.   And one of the things that we would see is

  5    document servitude very much overlapping with a household

  6    registration scheme that's called Hukou.         There's no real good

  7    way to spell Chinese words in the English language, but

  8    typically it's H-U-K-O-U is how it's trying to be written down

  9    in English.

 10                And that is basically a system in which when you

 11    come back from somewhere, or if you move from place to place,

 12    you need to register with the security police.           And so that

 13    idea that you would then have to go in and report these

 14    things.    And you have to have all of your documents,

 15    everything has to be perfectly in order upon return from

 16    overseas.

 17                So that notion of having somehow gotten the black

 18    mark on your record while you were gone, the Hukou system ends

 19    up being a problem for overseas workers, just as it's the

 20    system for Chinese workers trying to move within China.

 21                And all of that is in the context of an existing

 22    force labor scheme that's pointed out in our diplomacy and

 23    otherwise to the Chinese and has been one of the more

 24    troubling aspects of modern China, which is that reeducation

 25    through labor camps, large prison systems set up -- a lot of

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 83 of 166 PageID #: 5478
                           DeBACA - DIRECT - MR. HEEREN                  670

  1    attention in recent times but specific ones for the Muslim

  2    community from the Uighur subgroup, which is U-I-G-H-E-R, I

  3    think.

  4                But either before these camps for the Uighurs, this

  5    idea of reeducation through labor camps has a system of

  6    state-sponsored forced labor, often with electronics being

  7    manufactured or other manufacturing for export factories

  8    surrounded by the camps themselves.

  9                This is something that the official ending of that

 10    program is something that was then reflected in an upgraded

 11    China from Tier 3.      I can't tell you exactly what year it was.

 12    And yet even with that, continued reporting afterwards

 13    demonstrated that this practice was not ending immediately,

 14    but was still going on, even victims of forced labor and sex

 15    trafficking being put into these situations under the guise of

 16    rehabilitating them from what they have gone through and

 17    simply being in another forced labor situation.

 18    Q     I think you just answered some of my next question, which

 19    is:   You mentioned these tier ratings a number of times.

 20                In the relevant time period, 2010 to 2016, do you

 21    have a recollection of the tier or tiers that China was in?

 22    A     During that time period -- I'd have to refresh my

 23    recollection to give you an exact.        But during that time

 24    period, China was either in Tier 3 or Tier 2 Watchlist, which

 25    is the, you're almost on Tier 3 portion, in all of those

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 84 of 166 PageID #: 5479
                           DeBACA - DIRECT - MR. HEEREN                  671

  1    years.   China has not been higher than that for quite some

  2    time.

  3    Q     And can you explain in summary what did that mean?           What

  4    does being on Tier 3 and then separately what does being on

  5    Tier 2 Watchlist mean?

  6    A     So largely the Tier 3 is a country that is not complying

  7    with the living standards of the -- set forth in the

  8    Trafficking Victims Protection Act, and is not taking steps to

  9    come into compliance.

 10                And it can be that they are needing to take steps or

 11    when they kick their tires, it certainly looks like that's not

 12    happening.

 13                If you look at a Tier 2 Watchlist, it basically says

 14    that they're taking some steps, but they've been ineffectual,

 15    that they actually are getting worse over time.           That it is

 16    something you can't confirm.       It's a whole host of kind of

 17    what would go into this Tier 2 Watchlist situation.

 18                And so that's been kind of where we see with the

 19    Chinese government.      It will take years to come out with an

 20    actual plan of action, and then when that actual plan of

 21    action happens, the disconnect between what's being said at

 22    Beijing versus what's being done out in the cities, as far as

 23    what actually happens to trafficking victims.

 24                The continued use of the frame of trafficking being

 25    something that is only about sex and something, and only about

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 85 of 166 PageID #: 5480
                           DeBACA - DIRECT - MR. HEEREN                  672

  1    women, and having all of the victim care and victim services

  2    run through a state-controlled non-governmental organization.

  3                Because you don't have true NGOs in China.          All the

  4    All-China Women's Federation, which is during this time

  5    period, the only place you could go to to get some kind of

  6    help if you were -- had been subjected to forced labor,

  7    whether in China or otherwise.        And if you didn't fit their

  8    profile, if you weren't a female, the All-China Women's

  9    Federation was not going to provide services or help to you as

 10    a trafficking victim.

 11                So all of those, ground prevention, protection and

 12    prosecution could go into that particular frame and scheme.

 13    Q     I'd like to turn your attention now to a different topic.

 14                Have you had -- in your preparation, have you had

 15    the opportunity to review contracts that you understand to be

 16    relevant to this case?

 17    A     I have.

 18    Q     Okay.

 19                MR. HEEREN:    At this time I'd like to know what's

 20    been admitted into evidence as Government Exhibit 103.

 21                Actually, before I do that, I'm sorry, I'd like to

 22    show just the witness that's been marked for identification as

 23    Government's Exhibit 101.

 24    Q     I'm just going to turn -- this is a document that

 25    includes both the translation and the original Chinese.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 86 of 166 PageID #: 5481
                           DeBACA - DIRECT - MR. HEEREN                  673

  1                Mr. DeBaca, do you speak Chinese?

  2    A     I do not.

  3    Q     I'm going to turn to the attachment of the document.

  4    There's an email in the attachment.

  5                Do you recognize this document?

  6    A     Yes, I do.

  7    Q     Is this one of the contracts you've reviewed?

  8    A     It is.

  9                MR. HEEREN:    Your Honor, at this time I'd move to

 10    admit Exhibit 101 subject to connection.

 11                THE COURT:    Any objection?

 12                MR. SNELL:    No, Your Honor.

 13                THE COURT:    All right, that will be in evidence.

 14                (Government's Exhibit 101, was received in

 15    evidence.)

 16                (Exhibit published.)

 17    BY MR. HEEREN:

 18    Q     I'd like to show you now both Exhibits 101 and 103.

 19                I'll just turn to 101 briefly to show the jury.

 20                When is this -- I'll turn to the last page.

 21                When is this contract from?

 22    A     This contract is from the 25th of July in 2012.

 23    Q     And turning to Government's Exhibit 103.         This is a

 24    contract to Sheng Liu, the party B?

 25    A     Yes, Sheng Liu.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 87 of 166 PageID #: 5482
                           DeBACA - DIRECT - MR. HEEREN                  674

  1    Q     And party A, Liaoning Rilin Construction Group?

  2    A     That's correct.

  3    Q     And this contract -- when was this contract from?

  4    A     This is from May of 2001; May 12th, specifically.

  5    Q     I apologize, I should have asked you about this for

  6    Government's Exhibit 101.

  7                Who is party A in this contract?

  8    A     Rilin Construction Group.

  9    Q     And who is party B in this contract?

 10    A     Tang Dehuai.

 11    Q     And I take it in the American style his name would be

 12    Dehuai Tang?

 13    A     That's correct.

 14    Q     Have you had the opportunity to closely review these two

 15    contracts?

 16    A     I have.

 17    Q     We're going to talk about some of the details of the

 18    clauses, or I'm going to ask you some questions about some of

 19    the details of the clauses in Exhibit 101 in a minute, but

 20    first I'd like to ask you about the two of them compared to

 21    each other.

 22                Have you had an opportunity to compare the two

 23    documents, Exhibits 103 and 101?

 24    A     I have.

 25    Q     And before you even start talking about that, I should

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 88 of 166 PageID #: 5483
                           DeBACA - DIRECT - MR. HEEREN                  675

  1    probably give you a copy of both.

  2                MR. HEEREN:    Sorry, Your Honor, bear with us one

  3    moment.

  4                THE COURT:    No, that's okay.

  5                (Counsel approaching the witness.)

  6    Q      Mr. DeBaca, do you now have Government's Exhibits 101 and

  7    103?

  8    A      I do.

  9    Q      So what I'd like to ask you is first -- I forget your

 10    answer to this, forgive me -- but did you compare these two

 11    documents, these two contracts?

 12    A      I did.

 13    Q      Generally speaking, have you seen contracts similar to

 14    these types of contracts before?

 15    A      I have.

 16    Q      Have you seen terms similar to these terms before in your

 17    past experience?

 18    A      I have.

 19    Q      Do you have a general impression -- excuse me, withdrawn.

 20                In looking at the 2001 contract, Government's

 21    Exhibit 103, versus the 2012 contract, Government's

 22    Exhibit 101, what, if anything, did you observe or notice

 23    about the changes to the contract that you found to be

 24    relevant based on your expertise?

 25    A      Well, the contract in Exhibit 101 --

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 89 of 166 PageID #: 5484
                           DeBACA - DIRECT - MR. HEEREN                  676

  1    Q     I'm sorry.    Before you answer.      To help both the jurors

  2    and the court reporter, if you can tell me where you're

  3    looking at, I can then follow along on the screen up here.              I

  4    apologize.

  5    A     I apologize because I'm probably doing a lot of flipping.

  6                In Exhibit 101 is the contract from 2012, and what I

  7    noticed about that in comparison to the contract from 2001 in

  8    Exhibit 103, is that the contract terms in 2012 are much

  9    stricter; that there's a much higher security deposit; that it

 10    says upfront that there's going to be strict management, which

 11    is the first paragraph; that while there are many other things

 12    that are very similar, especially around the relationship with

 13    the company, not running away, et cetera, that the terms of

 14    what will happen if someone is to run away ends up being much

 15    more conex.

 16                And I'm looking, for instance, at -- on what's

 17    TR0011891, which would be the third page of that contract,

 18    specifically in paragraph 10.        The fact of building in that

 19    there will be people who will hunt them down and that they'll

 20    have to pay for it.      So you're paying for your own search for

 21    you when you run off.

 22                So, too, you see in paragraph 9, the idea of paying

 23    for escorts, multiple escorts, that would presumably be

 24    sending you home if you were being sent home for being a

 25    troublemaker, or a runaway, or one of those other things.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 90 of 166 PageID #: 5485
                           DeBACA - DIRECT - MR. HEEREN                  677

  1                There's also, as I think I mentioned, the security

  2    deposit is much higher.      And, in fact, the security deposit in

  3    real terms, because the base monthly salary -- I very much

  4    apologize, I'm jumping around a little bit, I know that it's

  5    tough -- the base monthly salary of 8,000 yuan, which is in

  6    paragraph 6, is in comparison to the 15 -- excuse me, the

  7    150,000 yuan security deposit, that that is a different

  8    percentage than in the earlier contract.

  9                The earlier contract I think is, if I recall right,

 10    3,000 yuan a month and only a 50,000 yuan security deposit.

 11                So you're actually paying more under this contract

 12    of a security deposit compared to how long -- or excuse me,

 13    how much you're making every month.

 14                The other thing that is interesting to me in

 15    comparison of the two, is that there are more reminders in

 16    paragraph 10, which has the various types of things that one

 17    is not supposed to do; that there are more reminders of the

 18    interplay between the company and the government.           It comes

 19    off as -- in some ways as a bit more cautionary as far as

 20    getting in trouble with the government is concerned.

 21                It also continues a number of the same things that

 22    we saw in the 2001 contract, as far as ganging up with others,

 23    stirring up trouble, working for a third party, running away,

 24    leaving without permission.       Those are kind of through lines

 25    on these -- on these things.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 91 of 166 PageID #: 5486
                           DeBACA - DIRECT - MR. HEEREN                  678

  1    Q     So let's walk through those a little bit more

  2    deliberately so I can point them out to the jury.

  3                In the Government's Exhibit 103, the first thing I

  4    want to ask you to look at is the section called duration of

  5    the contract.

  6                Do you see that section, paragraph 1?

  7    A     That's correct.

  8    Q     What do you notice about that clause of the contract?

  9    A     Well, it's totally open-ended.        There's -- I think I

 10    mentioned earlier kind of the expectations that people go

 11    through when they think about, you know, will I borrow money

 12    to pay for recruiter fees and all these other things because I

 13    think I'll get X amount when I'm in that other country, but at

 14    least I know, even if it's bad, that I will get a payout when

 15    my contract is up, and these are contracts that do not have

 16    end dates.    And so that notion of when would I get to go back

 17    to China, and then actually get this money that's being not

 18    paid to me that's being collected over time, as well as being

 19    able to get my security deposit back.

 20                All of those things are not something that I or my

 21    family can plan for at all.       I can't buy my way out of this

 22    either, simply by saying I've decided that the most rational

 23    thing for me to do is just pay the money.

 24                It's one of these kind of the open-ended nature of

 25    the contract to begin with, ends up sending up some major red

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 92 of 166 PageID #: 5487
                           DeBACA - DIRECT - MR. HEEREN                  679

  1    flags for me based on my experience in the field, when I'm

  2    looking at this contract.

  3    Q     And turning back to Government's Exhibit 101, the 2012

  4    contract.    This is now, I believe, paragraph 2.

  5                This clause stays the same?

  6    A     Yes, it continues to have the relevant project being

  7    ended.

  8                What's interesting, of course, in number two is that

  9    it actually, again, the 2012 contract, it seems to indicate

 10    that there may be more than one relevant project, and so that

 11    knowability of what is that I am particularly -- if I was

 12    looking at this, what is that the worker is actually going to

 13    be doing and when does it end.

 14    Q     So in other words, not only do you not know the time

 15    frame that's going to be ended, you actually don't know which

 16    projects they're talking about?

 17    A     That's correct.

 18    Q     Turning back to the 2001 contract, Government's

 19    Exhibit 103.    You mentioned the base pay.

 20                Is that in paragraph 4 of the contract?

 21                (Exhibit published.)

 22    A     That is in paragraph 4, and I'll trust that you all have

 23    learned how much yuan and dollars are from someone other than

 24    me.

 25                MR. HEEREN:    So that's actually a good point where

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 93 of 166 PageID #: 5488
                           DeBACA - DIRECT - MR. HEEREN                  680

  1    I'd actually ask, pursuant to stipulation, Your Honor, if the

  2    government could admit Government's Exhibit 2005, which is the

  3    exchange rate.     I believe the parties have agreed on this.

  4                 THE COURT:   Sure.

  5                 Can I just see the parties at the side just a

  6    second.    No need for the reporter.

  7                 (Government Exhibit 2005, was received in evidence.)

  8                 (Discussion was had off the record.)

  9                 THE COURT:   And also I just have say I have to

 10    apologize for that noise before.        Believe me, you're not

 11    missing a thing.

 12                 Go ahead.

 13    BY MR. HEEREN:

 14    Q     So just to get a frame of reference here, so the contract

 15    authorized payment of 3,000 -- I'm going say "RMB," because I

 16    could never say that word, the RMB.

 17                 You understand what I'm taking about?

 18    A     Yes.

 19    Q     And to get a frame of reference, pursuant to stipulation,

 20    in 2001, you understand that the exchange rate between RMB to

 21    the U.S. dollar was approximately 8, so 8 RMB and change to

 22    the U.S. dollar?

 23    A     Yes.

 24    Q     So just doing the math quickly, you're just dividing

 25    3,000 by 8, so a significant --

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 94 of 166 PageID #: 5489
                           DeBACA - DIRECT - MR. HEEREN                  681

  1    A     So, yeah, I mean, you're talking about -- yeah, a little

  2    bit less than $400.

  3    Q     And that's a monthly salary.

  4    A     That's correct.

  5    Q     Now, I want to turn to one last section on this contract,

  6    well, couple others, just very quickly.

  7                 Section 7 is the security deposit portion of this

  8    contract, Exhibit 103?

  9    A     Yes.

 10    Q     And it permits -- it requires a security deposit of

 11    50,000 RMB?

 12    A     Yes.    50,000.

 13    Q     And this is the part you were talking about tripled in

 14    the 2012 contract?

 15    A     That's correct.

 16    Q     And in 2012, it required 150,000 RMB?

 17    A     Yes.

 18    Q     Whereas the salary, which was originally 3,000, as you

 19    pointed out, only increased to 8,000?

 20    A     That's right.

 21    Q     So there's not a commensurate tripling of salary here.

 22    A     There's not.      And I am a little confused by the interplay

 23    of paragraph 5, which is -- it appears to be a thousand RMB

 24    worth of meals.

 25                 Those meal vouchers don't show up in 2012.         So if

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 95 of 166 PageID #: 5490
                           DeBACA - DIRECT - MR. HEEREN                  682

  1    one was going to factor that in, it looks as though 2012 is

  2    even a greater differential than as far as its increase or

  3    nonincrease from 2001.

  4    Q     I want to turn back to 2012, and we're going to focus on

  5    this now.

  6                 Actually, I'm sorry.     One last thing on 2003 -- or

  7    2001.

  8                 There's a list of clauses at the end of

  9    paragraph 10.     Do you see that?     And they are numbered 1

 10    through 8.

 11    A     Yes.

 12    Q     In your view, is this a punishment clause?

 13    A     Well, this is the things for which people will be

 14    punished.

 15                 I think that it, when read in tandem with

 16    paragraph 7, which is the security deposit, as well as not --

 17    the security deposit is not simply money, it's also people's

 18    professional identities.       They have to turn over their

 19    academic records and their technical qualifications to the

 20    employer as well.

 21                 When that then, the administrative punishments and

 22    the rights to cancel, send people home, trigger the legal

 23    liabilities that are set forth in the other portions of the

 24    contract.     All of those together then end up being what I

 25    would term the penalty clause.        These are the things that

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 96 of 166 PageID #: 5491
                           DeBACA - DIRECT - MR. HEEREN                  683

  1    would trigger that -- those penalties.

  2    Q     Okay.   And now turning to the 2012 contract.         I want to

  3    identify a few specific ones and ask you your observations on

  4    the terms of those contracts -- those clauses.

  5    A     One thing that I think I missed, and I was suggesting as

  6    I'm turning away from the other one, is that there are those

  7    things that I had just mentioned, but there's also then a

  8    separate paragraph that talks about compliance with the laws

  9    and regulations of the United States, which could have been a

 10    ninth portion of that.      But that would, to me, be also part of

 11    the things that would end up triggering those penalties.

 12    Q     Well, why would just telling somebody to comply with the

 13    laws of United States be problematic?

 14    A     Well, it shouldn't be.      But as I understand it, if people

 15    are then working in an unauthorized work situation and that

 16    that is part of what the company's having them do, then they

 17    are automatically out of compliance with the laws and

 18    regulations of the United States.

 19                You're basically setting them up by saying don't

 20    violate the laws of the United States.         If you do, not only

 21    will these various punishments in the rest of the contract be

 22    there, but you are then going to be assuming all of the risk.

 23    If you are working on a project that's outside of the scope of

 24    the laws and regulations of the United States, and now they

 25    let you in, you, according to this contract, you know, if you

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 97 of 166 PageID #: 5492
                           DeBACA - DIRECT - MR. HEEREN                  684

  1    get hurt, those personal injuries are on you.          They're not

  2    going to seen as work-related injuries, even if it's a job

  3    site from this company, if it's not a job site that was

  4    authorized by the terms of the United States.

  5                 So there's this burden shifting that happens in that

  6    clause.    But it's the built-in burden shifting, given the fact

  7    that it's the company that then puts them out of compliance by

  8    putting them onto another job site.

  9                 That's why I find that particularly interesting in

 10    light of the other materials that I have looked at.

 11    Q     So turning to Exhibit 101, I just want to quickly point

 12    to a couple of things you previously mentioned.

 13                 In paragraph 1, see where it says to accept strict

 14    management?

 15    A     Yes.

 16    Q     What about in paragraph 5, do you see the portion that

 17    says -- that warns people not to engage in anything

 18    detrimental to the dignity of China as a nation and the

 19    dignity of the Chinese people?

 20    A     Yes, I see that.

 21    Q     Does that have any relevance to you?

 22    A     It does.    The notion, and we see this during this time

 23    period in the other overseas Chinese communities that I was

 24    mentioning, this idea that if one were to exist upon their

 25    rights, if one does something that could be seen as labor

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 98 of 166 PageID #: 5493
                           DeBACA - DIRECT - MR. HEEREN                  685

  1    activism, if one runs to another country or officials of

  2    another country for help, that all of those are things that

  3    could be seen as being against the national interests of

  4    China, embarrassing China, putting China in a bad position,

  5    because it is a shameful thing to have the Chinese workers

  6    doing that.

  7                 And so, again, it's kind of this intrusion in, in a

  8    way that the other part of the clause about state secrets or

  9    trade secrets does not necessarily.

 10                 Those are something that you can actually look at

 11    and say that is a state secret or that is a trade secret,

 12    impugning the reputation of China, or embarrassing China, or

 13    doing something detrimental to the dignity of China, is

 14    something that's much more in the eyes of the officials who

 15    you are going to have to talk to you when you get back home.

 16    Q     So that same clause also indicates that it's a violation,

 17    or it says in the affirmative you will not, you will not

 18    separate from party A's management and run away to the United

 19    States or a third country.

 20                 Do you see that?

 21    A     Yes.

 22    Q     So in other words, is it correct for me to say that

 23    that's saying that they are equating stopping working for

 24    party A, Rilin, with running away to the United States?

 25    A     That's correct.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 99 of 166 PageID #: 5494
                           DeBACA - DIRECT - MR. HEEREN                  686

  1    Q     Turning to paragraph 9, I'm just pointing out this is

  2    where you were talking about requiring workers to pay for

  3    their own escort, multiple escorting personnel if they want to

  4    return to China?

  5                 THE COURT:   You know, you kind of drawing a line

  6    through it.

  7                 THE WITNESS:   Oh, I'm sorry.

  8                 THE COURT:   That's okay.

  9    Q     And turning below that, there's a -- in that same

 10    paragraph, paragraph 11, there's an additional clause, if

 11    party B needs.

 12                 Do you see that one?

 13    A     Yes.

 14    Q     Is that another clause warning the worker not to leave

 15    work?

 16    A     Yes, that's not only warning them not to leave work, but

 17    saying that people will be dispatched for the search.

 18    Q     Now, I want to go back in this 2012 one, the 2012

 19    contract, Exhibit 101, to -- sorry.         Withdrawn.

 20                 Paragraph 10 is where you see the portion that says

 21    that you'll be paying for dispatching people to search for you

 22    if you run away.     Is that right?

 23    A     Yes.

 24    Q     Now, turning to the things that can get you into trouble,

 25    1 through 8.     I want to flag one in particular, or a few in

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 100 of 166 PageID #: 5495
                            DeBACA - DIRECT - MR. HEEREN                 687

   1    particular.

   2                One of them includes number 3, communicating with

   3    overseas relations or organizations without permission.

   4                Do you see that?

   5    A    Yes.

   6    Q    What do you understand that to be saying?

   7    A    Well, it's saying two things, both of which are

   8    troubling.

   9                The idea that one cannot call a family member or

 10     communicate with somebody here in the United States, or I

 11     guess in a third party as well, or a third country as well,

 12     that idea of their inability to talk to family members or

 13     extended family members, whether it's here in New York or

 14     otherwise.    Again, it isolates them and cuts them off from

 15     potential avenues in which they can learn that there might be

 16     other options out there.

 17                 And then also having the organizations specifically

 18     listed.   Again, the notion of whether it's the various Chinese

 19     immigrant fraternal organizations; whether it's folks from

 20     that particular region of China who might have a social club

 21     here in the New York area; whether it's something that looks

 22     to serve that community; whether it's for health issues;

 23     whether it's for legal advice, even church groups, or others

 24     that tend to come in under that.

 25                 And so that this idea of it's not just don't run

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 101 of 166 PageID #: 5496
                            DeBACA - DIRECT - MR. HEEREN                 688

   1    away or don't stir up labor agitation, it's even don't have

   2    contact with the outside world, you need to be in this

   3    hermetically-sealed bubble.

   4    Q    And turning to number 5.       This is what you were referring

   5    to before, as I believe your testimony was that, terms like

   6    stirring up trouble and ganging up or particularly a concern

   7    in former communist or current communist Asian countries?

   8    A    Yes.    The other things that are not, as far as getting

   9    drunk and fighting, I think we can probably all agree on that

 10     is basic workforce expectations.        But this idea of ganging up,

 11     stirring up, et cetera, in the communist or former communist

 12     countries, those are very latent ways of describing what

 13     workers might end up doing.

 14                 And it's typically -- I recall one particular case

 15     where a woman was arrested and sent back and met by the

 16     Vietnamese secret police because she had been elected by the

 17     other workers to go ask for some chicken to be added to their

 18     rice, because they were all losing weight, and because she had

 19     done that, she was seen as stirring up trouble.

 20     Q    Now, looking at 7, 8 and 9, all three of these have to

 21     deal with stopping working and leaving in some fashion; is

 22     that fair to say?

 23     A    That's correct.

 24     Q    So this is yet, again, additional warnings or

 25     instructions that you have to keep working; is that fair to

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 102 of 166 PageID #: 5497
                             DeBACA - DIRECT - MR. HEEREN                689

   1    say?

   2    A      That's right.

   3    Q      And the last thing I want to point out is paragraph 12.

   4                  Do you see paragraph 12?

   5    A      Yes.

   6    Q      And this paragraph indicates that if you're gone or if

   7    you leave the consulate or work site or living quarters for

   8    more than one day without written approval, you'll be deemed

   9    to be leaving without permission, and all these clauses will

 10     come into effect.

 11     A      That's correct.

 12     Q      And with the payment clause, does it indicate when the

 13     parties will be paid?

 14     A      So the parties but for a little bit of draw that the

 15     family members would be able to do throughout the terms, or

 16     throughout the term of the work, the money itself, the bulk of

 17     the wages, are going to be held in arrears to be given back to

 18     a worker upon their successful arrival back in China.           Because

 19     if you end up running away or going back to China on your own

 20     without their permission, et cetera, then you would end up

 21     forfeiting that amount of money as well.

 22                   There this is little amount of money that your

 23     family can draw.      I think in this contract it's 1500 RMB, and

 24     then the previous contract, it's, I think, a thousand RMB,

 25     also not really tied up as far as the three times expansion of

                          LINDA D. DANELCZYK, RPR, CSR, CCR
                                Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 103 of 166 PageID #: 5498
                            DeBACA - DIRECT - MR. HEEREN                 690

   1    the security contract.

   2               But it's only out of each two-month salary.          And so

   3    if I've got the math right, if I'm looking at getting 16,000

   4    RMB a month, and -- or excuse me, every two months -- and

   5    every two months my family can go and get 1500 of my salary

   6    out, but all the rest of it ends up staying in.

   7               So it's not only a delayed salary, but that even

   8    what my family can get ends up having this two-month delay and

   9    lag time, and that is not nearly enough to do anything as far

 10     as paying back or paying down the amount of that security

 11     deposit.

 12     Q    And that security deposit of 150,000 RMB based on the

 13     stipulated exchange rate, that works out to roughly -- have

 14     you done the math to establish what that works out?

 15     A    The 150,000?     Again, I never hired myself to do math, but

 16     I think that's around $23,000.

 17     Q    Okay.

 18     A    And the concern, again, if you translate that then from

 19     money into months, I guess is the -- one of the concerns that

 20     I have, is that if you're talking about your family members

 21     back home, the only way that they can get anything approaching

 22     150,000 RMB is if I work for 200 months.         Because they're

 23     going to have to be able to get those 200 months, and

 24     obviously, that's a lot of years.

 25     Q    And then in paragraph 11, I just want to flag for you,

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 104 of 166 PageID #: 5499
                            DeBACA - DIRECT - MR. HEEREN                 691

   1    the contract indicates that if there's any violation of any

   2    one of the items in Article 10 that we identified, party A

   3    arriving, will no longer assume responsibility for party B,

   4    the workers, personal and political safety.

   5                Do you see that?

   6    A    Yes.

   7    Q    And that party B, the worker, shall be responsible for

   8    all the consequences.

   9                Do you see that?

 10     A    Yes.

 11     Q    Is that consistent with factors that -- in your

 12     experience, is that consistent with factors relevant to

 13     coercion and forced labor?

 14     A    That is directly consistent.        The idea that we'll no

 15     longer be responsible for your personal safety is, in and of

 16     itself.   But then when one uses the term political safety in

 17     the context of the Chinese, or any of the other nation

 18     communist countries, the folks who grew up in that system know

 19     exactly what that means.

 20                 Again, the notion of you or your people suddenly

 21     coming to the attention of the security state.

 22                 MR. HEEREN:    Thank you, Your Honor.

 23                 No further questions.

 24                 THE COURT:    All right.    I think this is a convenient

 25     breaking point.     So we'll break for lunch now.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 105 of 166 PageID #: 5500
                                      PROCEEDINGS                        692

   1               If you could be back by 2:15, that would be great,

   2    because we are going to finish at 4:00 today, so I'd like to

   3    make the most of your time.

   4               Please don't talk about the case at all.          Don't look

   5    anything up on the internet.       Do have a good lunch, and I'll

   6    see you this afternoon at 2:15.

   7               THE COURTROOM DEPUTY:      All rise.

   8               (Jury exits the courtroom.)

   9               THE COURT:    Okay, we'll be in a lunch recess.

 10                (Whereupon, a recess was taken at 12:56 p.m.)

 11

 12                (Continued on next page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 106 of 166 PageID #: 5501
                                       PROCEEDINGS                       693

   1                     A F T E R N O O N       S E S S I O N

   2               (Time noted:     2:30 p.m.)

   3               (In open court.)

   4               MR. SNELL:    I was going to request that the Court

   5    deliver its usual limiting instruction with respect to

   6    instructions upon the law coming from the Court alone because

   7    there was a lot of testimony today involving legal concepts.

   8               THE COURT:    I see.    I thought it was more in line

   9    with the various positions that agencies and the Government

 10     have taken rather than Court position, but I take your point.

 11                Do you want me to do that now?

 12                MR. SNELL:    Yes, please.

 13                THE COURT:    Before you start your cross?

 14                MR. SNELL:    Yes.

 15                THE COURT:    And what do you want me to say?

 16                MR. SNELL:    I think just the standard instruction

 17     that is traditionally given by the Court along the lines of

 18     what your Honor instructed the jury at the outset of the case,

 19     that the instructions on the law come from your Honor alone.

 20                THE COURT:    I think if it's okay, what I'll say is

 21     to the extent there's been any reference to the law or

 22     anything like that, I'll instruct them at the end and they

 23     should just take it from me.

 24                Is that all right?

 25                MR. SNELL:    That's fine.     Thank you very much.

                                 LAM       OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 107 of 166 PageID #: 5502
                             DeBACA - CROSS - MR. SNELL                  694

   1                (Jury enters.)

   2                THE COURT:   Welcome back.     I hope you had a good

   3    lunch.

   4                We're ready to proceed with the cross-examination

   5    but this seems like as good a time as any to remind you that

   6    I'm going to instruct you on what the law is at the end of the

   7    case.    So, to the extent that a witness has referenced the law

   8    or a lawyer mentions the law, you know this already, but I'll

   9    give you the instructions on the law at the end of the case,

 10     all right?

 11                 Go ahead.

 12                 MR. SNELL:   Thank you, your Honor.

 13     CROSS-EXAMINATION

 14     BY MR. SNELL:

 15     Q    Good afternoon, Mr. DeBaca.

 16     A    Good afternoon.

 17     Q    You testified this morning about something you referred

 18     to as the Asia region.

 19                 Can you tell us what you had in mind there?

 20     A    The East Asian and Pacific region is one of the ways the

 21     State Department organizes itself.

 22     Q    And does the East Asian region include the country of

 23     People's Republic of China?

 24     A    It does.

 25     Q    How many people reside in the East Asia region as defined

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 108 of 166 PageID #: 5503
                             DeBACA - CROSS - MR. SNELL                  695

   1    by the State Department?

   2    A    I don't know the demographic numbers of the various

   3    regions as far as that's concerned.

   4                From my own personal experience, I know that a large

   5    percentage of the population of the world resides in the

   6    Pacific Rim.

   7    Q    The population of the country of China is a little over

   8    1.4 billion right now, isn't it?

   9    A    Again, I don't have personal knowledge of that, but that

 10     doesn't seem that far off from what my common knowledge is.

 11     Q    That sounds fair?

 12     A    That sounds fair.

 13     Q    On direct examination, you shared with us a number of

 14     indicators of what I believe you characterized as high risk

 15     factors for forced labor; do you recall that?

 16     A    Yes.

 17     Q    And the high risk factors that you mentioned included

 18     things like workers, employers, industries, economic sectors,

 19     geographic areas, correct?

 20     A    I mean, geographic areas not at the level of the regional

 21     bureaus of the State Department -- I mean, those are entire

 22     one-fifth of the world -- but all of those are things -- with

 23     that caveat, all of those are things that one needs to end up

 24     looking at.

 25                 But geographic areas per se is not necessarily

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 109 of 166 PageID #: 5504
                             DeBACA - CROSS - MR. SNELL                  696

   1    something that I tend to think of as one of the indicators of

   2    trafficking or forced labor.

   3    Q    I thought you did refer to certain geographic areas

   4    within China, didn't you?

   5    A    Well, locations within a country, places where people are

   6    known to be trafficked from or trafficked to, that certainly

   7    is something that one would necessarily look to.          But as far

   8    as the broader geographic, I apologize if there's any

   9    confusion as to whether I was talking about Asia as opposed to

 10     Africa, European, Western Hemisphere, et cetera.

 11     Q    You didn't mention anything about the province of

 12     Liaoning, China, did you?

 13     A    I don't think I mentioned any particular provinces, no.

 14     Q    Would you agree with me that there are plenty of people

 15     in what you characterized as high risk areas who are not

 16     victims of forced labor?

 17     A    Yes.

 18     Q    Would you also agree with me that there are plenty of

 19     people in those areas who are not perpetrators of forced

 20     labor?

 21     A    That's correct.

 22     Q    In fact, to determine whether someone is a victim or a

 23     perpetrator of a forced labor scheme, you would have to

 24     carefully examine the specific facts and circumstances

 25     involved; wouldn't you?

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 110 of 166 PageID #: 5505
                             DeBACA - CROSS - MR. SNELL                  697

   1    A    Yes.

   2    Q    And to make that determination, you'd have to engage in a

   3    pretty careful analysis of those facts and circumstances as

   4    related to particular individuals; would you not?

   5    A    To make the individual determination, yes.

   6    Q    And as to those facts and circumstances that would have

   7    to be analyzed in order to make the individualized

   8    determination, as you put it, you would need to be able to

   9    speak to the facts and circumstances, wouldn't you?

 10     A    Yes, that seems fair, that you need to know the facts and

 11     circumstances to be able to look at the individual as opposed

 12     to a sector or other analysis.

 13     Q    Now, if a particular individual or worker from Liaoning

 14     Province working for a company in the United States, a Chinese

 15     company that brought him to the United States to work, and

 16     during his tour of employment encountered a family illness and

 17     that worker requested permission from the employer to go back

 18     to China to deal with the family emergency, would you agree

 19     that that is a significant factor to consider as to whether

 20     that person is involved as a victim of a forced labor scheme?

 21                 THE COURT:   I just want to make sure, I'm not sure I

 22     understand the question.       Are you asking whether the

 23     permission was granted or whether the person just asked?

 24                 MR. SNELL:   Thank you, your Honor, yes, whether

 25     permission was asked and granted.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 111 of 166 PageID #: 5506
                             DeBACA - CROSS - MR. SNELL                  698

   1                THE COURT:   Okay.

   2    A    I'm trying to sort through the question as well.

   3                So, the hypothetical that you've put forward is if

   4    someone was able to go home because there was a family

   5    illness, would that be indicative of or relevant in looking at

   6    whether or not there was a forced labor situation?

   7    Q    Sure.

   8    A    I think it would be one of the many things that you'd

   9    want to look at in the mix.       To me, it wouldn't necessarily

 10     obviate any other factors that might be present, but, at the

 11     same time, it also is something that you would want to look at

 12     all of the interactions between those particular parties.

 13     Q    Let me ask you to assume that the same worker actually

 14     signed up for three tours with the same company.

 15                 Would that be a factor that you would consider

 16     relevant?

 17     A    It would be a relevant factor.

 18                 I recognize that there have certainly been cases

 19     where people have gone, returned, et cetera, and that it did

 20     not obviate the fact that they were being held in other forms

 21     of compelled service.      I've seen that type of behavior in

 22     other cases, where it was very clear that the people were

 23     being held in compelled service --

 24     Q    Let me ask the next question, if I could.

 25                 THE COURT:   I'll ask you both to do me a favor and

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 112 of 166 PageID #: 5507
                             DeBACA - CROSS - MR. SNELL                  699

   1    the court reporter a favor and let him finish before you start

   2    asking a question.     Thank you.

   3    Q    Sir, I'm going to ask you, actually, as many yes-or-no

   4    questions as I can, and I'd appreciate if you could answer

   5    them yes or no; is that okay?

   6    A    Of course.

   7    Q    If the same worker that we were talking about had posted

   8    a security deposit along the lines of what you were discussing

   9    this morning for his first and second tours, but for the third

 10     tour that he then went on that requirement were waived, would

 11     you consider that relevant?

 12     A    Relevant, not determinative.

 13     Q    Thank you.     You have no knowledge about any of the

 14     specifics of specific circumstances involving any worker for

 15     the China Rilin company between 2010 and 2016, do you?

 16     A    I do not.

 17     Q    And you don't have any knowledge about what working

 18     conditions in his Dandong, China, were like during that

 19     period, do you?

 20     A    I do have information as to what working conditions in

 21     Dandong and other cities in the northeast of China were based

 22     on the reporting from my office and working with the embassy

 23     in Beijing, yes.

 24     Q    Not based on any work that you, yourself, have done in

 25     the field; is that right?

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 113 of 166 PageID #: 5508
                             DeBACA - CROSS - MR. SNELL                  700

   1    A    That is work that I did in the field, but I guess in

   2    that -- as I see it, it's work that came up to me.           So, my

   3    understanding of Northeast China, more in Liaoning province

   4    than in this province, frankly, but you are correct in that I

   5    have not been to Dandong and I haven't seen it myself.

   6    Q    You don't know what a typical salary for a carpenter in

   7    Dandong would be, do you?

   8    A    I do not.

   9    Q    You were asked on direct about Government Exhibits 103

 10     and 101, the two contracts; do you remember?

 11     A    Yes.

 12     Q    And there were some salary figures in there; is that

 13     right?

 14     A    There were.

 15     Q    And you don't have any knowledge as to how those figures

 16     compare with what the going salaries would have been for those

 17     two workers in Dandong during the relevant period, do you?

 18     A    I have general understanding of kind of the going rate

 19     for manual laborers in China; but anything as specific as what

 20     you're saying, no.

 21     Q    You don't know that the rates that are quoted in those

 22     contracts are significantly higher than the rates that were

 23     being paid at the same time for the same kind of work in

 24     Dandong?

 25     A    There's no way for me to know that.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 114 of 166 PageID #: 5509
                             DeBACA - CROSS - MR. SNELL                  701

   1    Q    Do you know anything about the process for workers in

   2    Dandong to apply for work -- to apply for the opportunity to

   3    come to work in the United States?

   4    A    With this particular company or in general.

   5    Q    Yes, with China Rilin?

   6    A    No, no.

   7    Q    So, you don't have any insights into the motivation of

   8    any particular worker who may have signed a contract with

   9    China Rilin to come work in the United States, do you?

 10     A    No.

 11     Q    And you agree that that would be a relevant factor in

 12     determining whether someone were a victim of a forced labor

 13     scheme, don't you?

 14     A    What their hopes and expectations were, it would be very

 15     relevant.

 16                 As to their particular circumstances, I think that

 17     would be something to look at as far as differential and

 18     power.   But, otherwise, what they were hoping for is something

 19     we would normally want to look at.

 20     Q    There's a lot to consider, isn't there?

 21     A    Very much so.

 22     Q    Are you familiar with something that's called the report

 23     of the Special Rapporteur on Contemporary Forms of Slavery,

 24     issued by the United Nations Rights Council?

 25     A    Yes.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 115 of 166 PageID #: 5510
                             DeBACA - CROSS - MR. SNELL                  702

   1    Q    Do you consider that to be an authoritative document?

   2    A    Yes, it's one of three rapporteurs in the area.

   3               MR. SNELL:    Let me just ask if the witness could be

   4    shown Defense Exhibit DX0122 for identification.

   5    Q    Mr. DeBaca, do you recognize what I put in front of you?

   6    A    I do.

   7    Q    Is that the report that I just referred to by that long

   8    title?

   9    A    Yes, this is the report of the special rapporteur, and

 10     it's from July 2016.

 11     Q    That report includes a discussion of general principles

 12     of debt bondage, doesn't it?

 13     A    I haven't reviewed the report, but that's what it says,

 14     among other things, that it's dealing with, yes.

 15     Q    Can you please turn to Page 4 of the report and take a

 16     look at it?

 17                THE COURT:    Any particular part?

 18     Q    Actually, the whole page, if you could read it.

 19                (Pause in proceedings.)

 20     A    I've read it.

 21     Q    Thank you.

 22                Directing your attention to the last part of the

 23     first paragraph, do you agree with the statement that:           Work

 24     or service which is exacted from any person under the menace

 25     of any penalty and for which the said person has not offered

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 116 of 166 PageID #: 5511
                             DeBACA - CROSS - MR. SNELL                  703

   1    himself voluntarily is the definition of debt bondage.

   2    A    No, that's the definition of forced labor from 1930.

   3               In the International Labor Organization, the ILO,

   4    Convention, the definition of debt bondage that's set forth

   5    earlier in that paragraph is from a different convention.

   6    Q    So, you disagree with that definition today?

   7               You don't think that applies anymore?

   8    A    The 1930 convention is not a debt bondage convention,

   9    it's the forced labor convention under the ILO.          It's been

 10     superseded in part by the trafficking protocol of 2000.            And

 11     in the United States, the Trafficking Victim Protection Act of

 12     2000 is what defines forced labor.

 13     Q    But my question is, do you disagree with the statement

 14     that debt bondage is work or service which is exacted from any

 15     person under the menace of any penalty and for which the said

 16     person has not offered himself voluntarily?

 17     A    That is the definition of forced labor under the 1930

 18     convention.

 19                Debt bondage requires that there be a debt for the

 20     purposes of that.

 21                MR. SNELL:    Your Honor --

 22                THE COURT:    I know you want him to answer yes or no,

 23     but sometimes a witness has to explain a little more.           So, I'm

 24     going to permit him to do that.

 25                Go ahead.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 117 of 166 PageID #: 5512
                             DeBACA - CROSS - MR. SNELL                  704

   1               MR. SNELL:    Thank you.

   2    Q    In the next paragraph, there's a statement that says:

   3    People enter the status or condition of debt bondage when

   4    their labor or the labor of a third party under their control

   5    is demanded as repayment of a loan or of money given in

   6    advance, and the value of their labor is not applied towards

   7    the liquidation of the debt or the length of service is not

   8    limited and/or the nature of the service is not defined.

   9               Do you agree with that statement?

 10     A    As to debt bondage under international law, yes.

 11     Q    But not as to debt bondage generally?

 12     A    Debt bondage, in the way that this is being used for

 13     bonded labor, is the practice of debt bondage that you see in

 14     India, Pakistan, and other places where traditional debt

 15     bondage systems that date back to the British Colonial Empire

 16     end up happening.

 17                So, the term "debt bondage" as just kind of a

 18     general usage term is something that encompasses kind of

 19     peonage and other forms of forced labor for the purposes of

 20     debt.

 21                Debt bondage, in the kind of official sense, as it

 22     is ending up describing this idea of bonded labor, which I

 23     think I had touched on briefly in direct, which is very much a

 24     marker of the British colonialism.

 25     Q    Don't you agree as a general matter that in order for

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 118 of 166 PageID #: 5513
                             DeBACA - CROSS - MR. SNELL                  705

   1    there to be debt bondage there needs to be a debt?

   2    A    Yes, there needs to be a debt.

   3    Q    Now, you testified this morning for a bit about some

   4    provisions in the Government exhibits, the contracts, that

   5    were shown to you; do you recall that?

   6    A    Yes.

   7    Q    And there were a number of rules that you testified

   8    about; do you remember?

   9    A    Yes.

 10     Q    You don't have any knowledge as to whether any of those

 11     rules actually were in force with respect to either of the

 12     parties who signed those contracts, do you?

 13     A    I do not.

 14     Q    Would it make a difference to you in your analysis of

 15     those contracts if you knew whether or not any of those rules

 16     actually were not enforced in practice?

 17     A    It would not make a difference in my analysis of the

 18     contracts, no.

 19     Q    What about as to whether the person, the worker, who

 20     signed each of the contracts was a victim of a forced labor

 21     scheme?

 22     A    It would be irrelevant to determining whether or not they

 23     were a victim of a forced labor scheme but in a way that's

 24     separate from whether the four corners of those contracts

 25     constitute a contracted indenture or something that would make

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 119 of 166 PageID #: 5514
                             DeBACA - CROSS - MR. SNELL                  706

   1    them vulnerable to forced labor.

   2               THE COURT:    I want to make sure I understand, are

   3    you asking whether it would make a difference if even though

   4    somebody signed this contract, nobody did any of the things

   5    that they said might happen?

   6               MR. SNELL:    Yes.

   7               THE COURT:    I see.

   8               I hope I didn't unclarify the situation.          I wanted

   9    to make sure I understood.

 10     Q    Did Judge Donnelly's question or clarification affect

 11     your answer?

 12     A    No.   Hopefully, it made it more clear, though.

 13                THE COURT:    I don't think it did that, but go ahead.

 14     Q    Getting back briefly to the hypothetical worker we were

 15     discussing a few minutes ago, would you agree that in order

 16     for the worker to have returned to China in the first tour

 17     because of a family emergency there must have been some sort

 18     of communication with China?

 19     A    Yes, someone would have to know that there was a family

 20     emergency.

 21     Q    Would that fact about communication with the family back

 22     home be relevant to your analysis as to whether there was a

 23     forced labor scheme afoot?

 24     A    I would want to know who was communicating and how that

 25     communication was done, but, yes, it would be relevant.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 120 of 166 PageID #: 5515
                             DeBACA - CROSS - MR. SNELL                  707

   1    Q    If the communications were directly with the family that

   2    was involved, that would be significant, wouldn't it?

   3    A    Not necessarily because phone calls to and from and to

   4    families from people who are being held in forced labor

   5    situations are increasingly common now that the price of phone

   6    calls have gone down.

   7               It used to be that if you had to go to the pay phone

   8    that the bosses controlled, it was almost unheard of.           Now

   9    people are getting calls right out on factory floors even as

 10     something bad is happening.

 11                So, I think it's certainly indicative and something

 12     that should be looked at, but that one, it's not as relevant

 13     as I think it might have been if I was looking at this case 15

 14     years ago -- or your hypothetical situation, sorry, not this

 15     case.

 16     Q    But a communication back home with family is one of the

 17     factors or the lack thereof is one of the factors I think that

 18     you cited in your testimony this morning, isn't it?

 19     A    My understanding of that contract was that it's family

 20     members and organizations here in the United States that they

 21     are not supposed to communicate with.

 22     Q    I'm sorry, I wasn't referring actually to the contract,

 23     I'm just talking about whether there would have been

 24     communication back home to China with the family there.

 25     A    That's something that, as I said, is becoming

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 121 of 166 PageID #: 5516
                             DeBACA - CROSS - MR. SNELL                  708

   1    increasingly more present in these cases as cellphones become

   2    more present in migrant people's lives.

   3    Q    I'm sorry, I don't understand, when you refer to "these

   4    cases," what do you mean?

   5    A    When one is looking to see what access people might have

   6    to the outside world or in forced labor cases at large, the

   7    presence of cellphone technology over the last ten years has

   8    dramatically transformed people's ability to call home.

   9               So, it's something that certainly is being seen but

 10     it's not necessarily the same relevance as maybe 15 or 20

 11     years ago, when calling home was something that you had to go

 12     to the boss to be able to do or something like that.

 13     Q    So, the fact that someone is able to call home and

 14     communicate with the family at home is an indicator that it's

 15     less likely that the caller from the United States is going to

 16     be isolated and vulnerable the way you were positing this

 17     morning; isn't that true?

 18     A    I apologize for the confusion.        That is something that

 19     would have been extremely relevant about 10 or 15 years ago,

 20     but now that we have cellphone technology and people are

 21     taking cellphones into these workplaces, contact with folks

 22     back home ends up being much more common.

 23     Q    And the fact that it's much more common means that the

 24     people who were able to do it are less isolated than they

 25     would have been 10 or 15 years ago; isn't that so?

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 122 of 166 PageID #: 5517
                             DeBACA - CROSS - MR. SNELL                  709

   1    A    They are more able to talk to their family.

   2    Q    And that makes them less isolated, doesn't it?

   3    A    Yes.

   4    Q    Now, in your testimony this morning, you also referred to

   5    some materials that you reviewed in connection with your

   6    testimony here; do you recall that?

   7    A    Yes.

   8    Q    Could you tell us what those materials were?

   9    A    So, in preparation for testifying, one of the things that

 10     I looked at in addition to the materials from the case that

 11     had been given to me -- the contracts, et cetera -- I went

 12     back and I looked at the China narratives from the Trafficking

 13     In Persons report to get kind of the full picture of 2001

 14     through the end of the time period.

 15     Q    And which materials were those?

 16     A    Those were the country reports from Trafficking In

 17     Persons reports.

 18     Q    Did the members of the Government team provide you with

 19     anything specifically?

 20     A    The folks from the Government team provided me with

 21     several exhibits, the contracts, et cetera, that I looked at

 22     as I started to hone in on what were the issues that I saw

 23     within those contracts.

 24     Q    Was one of the documents that the Government provided you

 25     a roughly 40-page typewritten narrative of what is the

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 123 of 166 PageID #: 5518
                             DeBACA - CROSS - MR. SNELL                  710

   1    Government's view of the facts of this case?

   2    A    By that you mean the criminal complaint?

   3    Q    Yes.

   4    A    Yes.

   5    Q    And you reviewed that document?

   6    A    I did.

   7    Q    And paid careful attention to what was being alleged in

   8    that document?

   9    A    I did.

 10     Q    And considered the allegations in that document in the

 11     course of preparing your testimony here?

 12     A    To some extent.

 13                 I wasn't being asked to do anything within the four

 14     corners of the criminal complaint.        Of course, the criminal

 15     complaint is a recitation of known facts at the beginning of

 16     the case and has been supplanted by other legal instruments --

 17     Q    Actually, it's just a set of allegations.

 18                 THE COURT:   Well, let's not debate, shall we, about

 19     what it is.

 20                 If you want to ask him questions about what he

 21     looked at, that's fine.

 22     Q    Sir, you said that they are known facts in a criminal

 23     complaint, correct?

 24     A    I'll actually go with you:         Those were alleged facts.

 25     Q    How much time would you say you spent reviewing the

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 124 of 166 PageID #: 5519
                             DeBACA - CROSS - MR. SNELL                  711

   1    criminal complaint?

   2    A    I didn't break down each thing that I looked at by

   3    particular time periods, but I'd say over the course of a few

   4    weeks, returned to it, looked at it probably two or three

   5    times.

   6                It didn't make up the bulk of my inquiry because I

   7    wasn't looking at the specific facts of these particular

   8    workers given that that wasn't going to be my role in

   9    testifying today.

 10     Q    When did you get contacted in connection with this case?

 11     A    About a month, little over a month ago, month and a half.

 12     Q    And during that time, have you pretty much been in

 13     regular contact with the Government team?

 14     A    Sporadic, with -- more regular in the last couple of

 15     weeks as it became clear that this would be part of the case

 16     presented in court.

 17     Q    Telephone conversations?

 18     A    Yes.

 19     Q    Face-to-face meetings?

 20     A    Yes.

 21     Q    I think you testified on direct that in your present

 22     business as a consultant, you have a standard fee schedule; is

 23     that right?

 24     A    That's correct.

 25     Q    Isn't it true that for review of records, you charge at a

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 125 of 166 PageID #: 5520
                             DeBACA - CROSS - MR. SNELL                  712

   1    rate of $400 an hour?

   2    A      That's correct.

   3    Q      For remote preparation work, you charge at a rate of $500

   4    per hour?

   5    A      That's right.

   6    Q      For in-person work -- in other words, like a face-to-face

   7    meeting in the same room -- you charge at a rate of $2,000 per

   8    day?

   9    A      That's correct if I have to travel to someplace to

 10     testify or to meet in person.

 11     Q      And for giving court testimony, as you are today, how

 12     much do you get?

 13     A      That's $2,000 a day as well.

 14     Q      So, for testifying here today, you're getting $2,000?

 15     A      Yes.

 16     Q      You also have a travel time charge?

 17     A      That's correct.

 18     Q      How much is that?

 19     A      That's $200 an hour.

 20     Q      Have you estimated at this point the total amount of

 21     charges that you're going to be submitting to the U.S.

 22     Government in connection with this case?

 23     A      I haven't tallied up the hours yet, unfortunately, but I

 24     think it's within the -- well within what the Government had

 25     asked me to do, which was, I think, a maximum of 16 hours of

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 126 of 166 PageID #: 5521
                          DeBACA - REDIRECT - MR. HEEREN                 713

   1    review, 16 hours of prep, and then courtroom time.

   2    Q    One day of courtroom time?

   3    A    God willing.

   4                MR. SNELL:    Judge, may I have one moment?

   5                THE COURT:    Sure.

   6                (Pause in proceedings.)

   7                MR. SNELL:    Nothing further, your Honor.

   8                Thank you, Mr. DeBaca.

   9                THE WITNESS:    Thank you, sir.

 10                 THE COURT:    Any redirect examination?

 11                 MR. HEEREN:    Briefly, if I may.

 12                 THE COURT:    Okay.

 13     REDIRECT EXAMINATION

 14     BY MR. HEEREN:

 15     Q    Good afternoon.

 16     A    Good afternoon.

 17     Q    Do you recall being asked on cross-examination about your

 18     opinion on whether the ability to go home to see a family

 19     member who had an illness or -- forgive me if I got it

 20     wrong -- the ability to go home for your own illness was a

 21     consideration in your consideration of forced labor; do you

 22     recall that question in your testimony?

 23     A    Yes.

 24     Q    If the person had returned home and had not been paid yet

 25     by the company, would that be a factor in your analysis?

                                  LAM     OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 127 of 166 PageID #: 5522
                          DeBACA - REDIRECT - MR. HEEREN                 714

   1    A    Yes, when there's a contract that has these arrears

   2    clauses, that would definitely be a factor.

   3    Q    If the person who returned home for an illness and had

   4    not been paid went to management of that company and asked for

   5    the security deposit back and asked to be paid and the

   6    company's management refused, would that be relevant to your

   7    analysis?

   8    A    Yes.

   9    Q    Why?

 10     A    Because they would still be operating under the terms of

 11     this -- both repayment of the outstanding fees or debts or

 12     charges that had been done against them in the first place,

 13     but they also would be in a position where they wouldn't be

 14     able to retrieve their security deposit or have made enough

 15     money to be able to decide to just forfeit it.

 16                 This idea of returning but not being let go is

 17     continuing to be in service under the terms of that indenture.

 18     Q    And if that worker who had returned home for an illness

 19     who had not been paid could not receive their security deposit

 20     back, if part of their security deposit were the deed to a

 21     family member's home, would that be relevant to your analysis?

 22     A    Yes.

 23     Q    Why would that be relevant to your analysis?

 24     A    I think I mentioned this earlier, the motivating factor

 25     of something happening to someone who you care about is often

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 128 of 166 PageID #: 5523
                          DeBACA - REDIRECT - MR. HEEREN                 715

   1    more of a motivating factor than what you might go through,

   2    the idea that you wouldn't let your loved one or your friend

   3    suffer on your behalf, say by losing a home, et cetera, even

   4    if you would basically resign yourself to your fate otherwise.

   5                That notion of other people that we love are

   6    hostages to fortune is very much something we see when there's

   7    that kind of third-party involvement in security deposits,

   8    loans, et cetera.

   9    Q    Do you recall defense counsel asking you a few questions

 10     about a definition related to debt bondage that I believe your

 11     testimony was that it came from a 1930s era document?

 12     A    Yes.

 13     Q    Is there a -- is there any other definitions of debt

 14     bondage that you're aware of that's relevant to the U.S.

 15     analysis of forced labor?

 16     A    Well, the U.S. doesn't use the term "debt bondage" as far

 17     as forced labor in America, again, because this concept of

 18     debt bondage is very much coming out of the kind of British

 19     colonial traditions of the 19th century and we had already

 20     left the Commonwealth by that time.

 21                 So, in the United States, typically, in terms of

 22     what in the international realm would be called debt bondage

 23     get dealt with under this concept of peonage, which is the old

 24     term from the Spanish because of the expansion of the United

 25     States into Spanish territories.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 129 of 166 PageID #: 5524
                          DeBACA - REDIRECT - MR. HEEREN                 716

   1                So, while it's certainly relevant when dealing in

   2    the United Nations context and relevant as a term so that

   3    people understand it, because other countries don't understand

   4    why we use a Spanish word, it sometimes ends up being easier

   5    to use the term "debt bondage," as was done by the special

   6    rapporteur in this particular matter when she was organizing

   7    her thoughts about her inquiries around the world.

   8                Now, her work, the way that it happens, she has to

   9    be invited in by the country.       So, the country analysis that

 10     she has in this document or other types of documents

 11     necessarily have to be countries that are willing to be

 12     examined by her.     And, so, her mandate, while it's global,

 13     ends up being by invitation from the particular governments.

 14     Q    And I believe -- do you recall being asked a question on

 15     cross-examination about whether a debt has to be a real debt;

 16     do you recall that question?

 17     A    Yes.

 18     Q    Would you consider turning over the deed to your family's

 19     home a real debt?

 20     A    Yes.

 21     Q    Would you consider turning over multiple years' worth of

 22     salary a real debt?

 23     A    Yes.

 24     Q    Do you recall cross-examination questions about workers

 25     being able to call family members from abroad?

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 130 of 166 PageID #: 5525
                          DeBACA - REDIRECT - MR. HEEREN                 717

   1    A    Yes.

   2    Q    Do you recall your testimony, your related testimony on

   3    direct, about isolating workers?

   4    A    Yes.

   5    Q    Can a worker still be isolated, geographically or

   6    otherwise, if they're able to call their family members?

   7    A    Very much so.

   8    Q    How so?

   9    A    So, again, drawing on what we see from countries around

 10     the world as well as what happens in the United States or with

 11     Chinese workers overseas, the fact now because of mobile

 12     telephony, people are able to have these conversations with

 13     folks back home.

 14                 If they continue to be subjected to the daily

 15     isolation, you know, picked up and dropped off between

 16     company-provided housing and the work site and never allowed

 17     to see people from the outside, not allowed to partake in any

 18     of the culturally-relevant festivals or not allowed to go down

 19     to a cultural center or a place of worship, all of those

 20     things continue to be isolation, on top of just the generalize

 21     layings of being in an unfamiliar country, not knowing the

 22     language, and maybe not even necessarily, if you're being

 23     driven everywhere, not knowing where you are.

 24                 All of those things are still isolation and those

 25     could happen even if somebody is having conversations with

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 131 of 166 PageID #: 5526
                          DeBACA - REDIRECT - MR. HEEREN                 718

   1    someone back home.

   2               MR. HEEREN:     One moment, your Honor.

   3               (Pause in proceedings.)

   4               MR. HEEREN:     Thank you, your Honor.      No further

   5    questions.

   6               THE COURT:    Any recross?

   7               MR. SNELL:    Nothing further.

   8               THE COURT:    Thank you so much.       You can step down.

   9               THE WITNESS:     Thank you, your Honor.

 10                (Witness excused.)

 11                THE COURT:    Are you ready to call your next witness?

 12                MR. SOLOMON:     Yes, your Honor.      The Government calls

 13     William Crowe.

 14                (Witness takes the witness stand.)

 15     WILLIAM BENJAMIN CROWE, called as a witness, having been first

 16     duly sworn/affirmed, was examined and testified as follows:

 17                THE COURTROOM DEPUTY:        Please state your name for

 18     the record.

 19                THE WITNESS:     William Benjamin Crowe, C-R-O-W-E.

 20                THE COURT:    Mr. Crowe, I want to make sure I

 21     remember to tell you, that chair doesn't move.          So, if you try

 22     to move it up, you'll be frustrated.        But the microphone does,

 23     so, if you could, move it a little bit closer to you.

 24                And I'm going to ask you to do a few things:          First,

 25     don't speak too quickly, I want to make sure the court

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 132 of 166 PageID #: 5527
                            CROWE - DIRECT - MR. SOLOMON                 719

   1    reporter gets down everything that you have to say and that

   2    the jury hears it; don't talk over whichever lawyer is

   3    questioning you, let the person finish the question; and if

   4    there's something that you need to have clarified or repeated,

   5    let me know.

   6               Go ahead.

   7               MR. SOLOMON:     Thank you, your Honor.

   8    DIRECT EXAMINATION

   9    BY MR. SOLOMON:

 10     Q    Good afternoon, sir.

 11     A    Good afternoon.

 12     Q    Where do you work?

 13     A    At the Federal Bureau of Investigation.

 14     Q    What is your job title?

 15     A    I'm a special agent.

 16     Q    And how long have you been a special agent with the FBI?

 17     A    For approximately four years.

 18     Q    I'd like to direct your attention to November 10 of 2016.

 19                What did you do that morning?

 20     A    That morning, I assisted another squad with a search at

 21     349 and 351 Summit Avenue in Jersey City, New Jersey.

 22     Q    What kind of premises is 349 or 351 Summit Avenue in

 23     Jersey City?

 24     A    They were apartment-like structures, kind of built into a

 25     townhome-like facility.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 133 of 166 PageID #: 5528
                            CROWE - DIRECT - MR. SOLOMON                 720

   1    Q    Were there multiple units within each of the structures?

   2    A    Yes.

   3    Q    And as part of the search, did you enter any of the

   4    premises?

   5    A    Yes, sir.

   6    Q    Approximately how many beds were located in each of the

   7    units?

   8    A    Approximately one to two beds, I guess, per room.

   9    Q    Per bedroom?

 10     A    Per bedroom, yes, sir.

 11     Q    And during the search, did you encounter any people who

 12     appeared to live in the premises?

 13     A    Yes, sir.

 14     Q    What nationality were those persons?

 15     A    They appeared to be Chinese.

 16     Q    Did these Chinese people that you encountered appear to

 17     be mistreated in any way?

 18     A    No, sir, they did not.

 19     Q    Did you observe any evidence of overcrowding in these

 20     premises?

 21     A    No, sir, I did not.

 22     Q    Did the premises appear to be clean?

 23     A    Yes, sir, they did.

 24                 MR. SOLOMON:    Your Honor, may I approach?

 25                 THE COURT:   Yes.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 134 of 166 PageID #: 5529
                            CROWE - DIRECT - MR. SOLOMON                 721

   1               MR. SOLOMON:     Bringing to you what's already in

   2    evidence as Exhibits 311, 312, 313, 314, 315, and 318.           I'll

   3    direct your attention first to 311, this one here.

   4               On the day of the search, were you the seizing

   5    agent?

   6    A    Yes, sir.

   7    Q    Can you please explain to the members of the jury what

   8    "seizing agent: means?

   9    A    To be a seizing agent means I took physical possession of

 10     the evidence and actually transported it back to 26 Federal

 11     Plaza, which is where our FBI offices reside.

 12     Q    Can you please open Exhibit 311?

 13                (Exhibit published to the jury.)

 14     Q    Directing your attention first to 311-1, what is that

 15     item?

 16     A    It appears to be a sign that we collected off of a wall.

 17     I do not know what it states.       It appears to be written in

 18     Chinese.

 19     Q    Next I'll direct your attention to 311-2.

 20                What does that appear to be?

 21     A    It appears to be another Chinese paper, potentially one

 22     of the signs on the wall as well, with numbered sentences.

 23     Q    Did you observe similar signs to these throughout the

 24     units that you searched on the morning of November 10, 2016?

 25     A    Yes, sir.    I actually believe they were in every unit.

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 135 of 166 PageID #: 5530
                            CROWE - DIRECT - MR. SOLOMON                 722

   1    Q    And as part of the search, did members of the FBI take

   2    photographs of the premises?

   3    A    Yes, sir.

   4    Q    Were you present when those photographs were being taken?

   5    A    Yes, sir.

   6    Q    Prior to testifying today, have you reviewed the

   7    photographs that were taken of 349 and 351 Summit?

   8    A    A handful of them, yes, sir.

   9    Q    I'd like to show you what's in evidence, some photographs

 10     from Government Exhibit 316.

 11                 (Exhibit published to the jury.)

 12     Q    Can you please explain to the members of the jury what is

 13     depicted in this photograph which is Bates stamped DZ60796?

 14                 It's the third page of the exhibit.

 15     A    What you see in this photograph, you can see the deli at

 16     the lower right.     If you look at little farther to the left,

 17     you will see what appear to be townhome-like structures with

 18     outfacing windows.     Those are 349 and 351 Summit Avenue, which

 19     is the location where we performed our searches.

 20     Q    Those are the edifices on the left side of this

 21     photograph that I've just circled on the screen?

 22     A    That is correct.

 23     Q    Next, I'm showing you Page 16, which is Bates number

 24     DZ060809.

 25                 Are these examples of signs that you saw that day?

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 136 of 166 PageID #: 5531
                            CROWE - DIRECT - MR. SOLOMON                 723

   1    A    Yes, sir.

   2    Q    I observe the top one is in English language.

   3                Is that one of the signs that is 311-1 or 311-2?

   4    A    No, sir.

   5    Q    How about the bottom one that appears to be in Chinese

   6    language?

   7    A    Yes, sir, that is also collected and appears to be on

   8    311-1.

   9    Q    Next I'll direct your attention to Page 59 of 233,

 10     DZ060852.

 11                 What is depicted in this photograph?

 12     A    It appears to be a hallway in one of the residences.

 13     Q    I'll circle what appear to be some documents on the wall

 14     on the right-hand side.

 15                 Do you recognize what those are?

 16     A    Yes, sir.    Those are the same signs that we saw on almost

 17     every apartment.

 18     Q    I'll zoom in a little bit so you can see.

 19                 Are the bottom two signs in Chinese language?

 20     A    It's difficult to tell from the photo.         The one from the

 21     right seems to be similar to what we saw in 311-1.           The one to

 22     the left appears to be the one we would see in 311-2.

 23

 24                 (Continued on the next page.)

 25

                                 LAM      OCR       RPR
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 137 of 166 PageID #: 5532
                            CROWE - DIRECT - MR. SOLOMON                 724

   1    BY MR. SOLOMON:

   2    DIRECT EXAMINATION (Continued)

   3    BY MR. SOLOMON:

   4    Q    Next I'm showing you page 81.

   5                Is this another example of the signs?

   6                (Exhibit published.)

   7    A    Yes, sir.

   8    Q    Just a couple more.      Page 82.

   9                What does that appear to you?

 10                 (Exhibit published.)

 11     A    That appears to be an example of one of the signs that we

 12     also saw.

 13     Q    Is that 311-1 or 311-2?

 14     A    It's 311-2.

 15     Q    116.

 16                 What is depicted in this photograph?

 17                 (Exhibit published.)

 18     A    The same signs.     What you see is 311-1 to the left, and

 19     311-2 to your right.

 20     Q    Page 129.

 21                 What is depicted in this photograph?

 22                 (Exhibit published.)

 23     A    The same signs; 311-2 to the left, and 311-1 to the

 24     right.

 25     Q    Finally, 196.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 138 of 166 PageID #: 5533
                            CROWE - DIRECT - MR. SOLOMON                 725

   1                (Exhibit published.)

   2    A    The same signs.     Again, that's 311-2 to the left and

   3    311-1 to the right.

   4    Q    Sir, are you aware of whether the FBI prepared

   5    translations of 311-2?

   6    A    Yes, sir.

   7                (Exhibit published.)

   8    Q    Now showing you Exhibit 311-2, which is the translation.

   9                Can you please read into the record the title of the

 10     document.

 11     A    Regulations for Employee Dormitory Management.

 12     Q    And I'll ask you to read into the record items 7, 8 and

 13     9.

 14     A    Item 7:    Contacting local Chinese, overseas Chinese and

 15     overseas Chinese students is prohibited.         Participating in any

 16     type of parades and public gatherings, as well as accepting

 17     any type of social surveys and free tickets, is prohibited.

 18                 Line item 8 states:     Signing any document in

 19     unfamiliar situations is prohibited.        Contact the project

 20     department immediately in case of emergency.

 21                 And line item number 9 reads:       Strictly follow our

 22     national and local laws and regulations.

 23     Q    Lastly, will you please item number 6 into the record.

 24     A    Item number 6 states:      Go out with at least two other

 25     people and report to the dormitory management personnel about

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 139 of 166 PageID #: 5534
                            CROWE - DIRECT - MR. SOLOMON                 726

   1    time and destinations.

   2    Q    I'll direct your attention now to the other exhibits in

   3    front of you.

   4               Can you please open Exhibit 312.

   5    A    Okay.

   6    Q    What is item 312?

   7    A    Item 312 appears to be a schedule.

   8               MR. SOLOMON:     May I approach, Your Honor?

   9               THE COURT:    Yes.

 10                (Counsel approaches the witness.)

 11                MR. SOLOMON:     Can I show it to the jury, please?

 12                THE COURT:    Sure.

 13     Q    Are there multiple pages of this document?

 14     A    Yes, sir.

 15     Q    Showing you the second page.

 16                (Exhibit published.)

 17                Showing you the second page.

 18                (Exhibit published.)

 19                It's a little wrinkled.

 20                Showing you the third page.

 21                (Exhibit published.)

 22                Now, just quickly, sir, coming back to the second

 23     page.

 24                Are there some numerals you can read on the top of

 25     that document?

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 140 of 166 PageID #: 5535
                            CROWE - DIRECT - MR. SOLOMON                 727

   1    A    Yeah.    I see a 4 and what appears to be a year, 2012.

   2    Q    Correct.

   3                And the next page?

   4                (Exhibit published.)

   5    A    That one also appears to be a year, 2013.

   6    Q    And the last thing.      The first page of the document, do

   7    you see what appears to be any handwriting on the bottom of

   8    the document?

   9                (Exhibit published.)

 10     A    I do, yes, sir.

 11     Q    On both sides of the document?

 12     A    That is correct.

 13     Q    And I'll direct your attention to Exhibit 313.

 14                 (Exhibit published.)

 15     A    Okay.

 16     Q    What is inside 312?

 17     A    313?

 18     Q    Thank you.

 19     A    There are copies of what appears to be visas, some ID

 20     badges, and what appear to be two notebooks.          One notebook and

 21     one date book.

 22                 MR. SOLOMON:    May I approach, Your Honor?

 23                 THE COURT:   Yes.

 24                 (Counsel approaches the witness.)

 25                 MR. SOLOMON:    I will take the badges and the visas

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 141 of 166 PageID #: 5536
                            CROWE - DIRECT - MR. SOLOMON                 728

   1    from you.

   2    Q    First directing to your attention to the badges.

   3                How many badges are there?

   4    A    There would be two badges.

   5    Q    And are there photographs depicted in each of these

   6    badges?

   7    A    Yes, sir.

   8    Q    And in back of one of the badges, the one that I'm now

   9    putting on the screen.

 10     A    Those appear to be hotel keys to a Waldorf Astoria in New

 11     York.

 12     Q    Is there a room number on one of them?

 13     A    1-4-1-3.    That's 1413.

 14     Q    Next for the visas, are these actual visas or copies?

 15     A    They are copies of the visas.

 16                 (Exhibit published.)

 17     Q    Can you please read the name into the record of the

 18     person whose visa is depicted.

 19                 Do I need to zoom in more?

 20     A    Yes, please.

 21                 Appear to be Shenyang, Yuan Tongwu.

 22     Q    And is Shenyang the issuing post name?

 23     A    Yes, sir.

 24     Q    So is the surname Yuan and the given name Tongwu?

 25     A    Yes, Yuan Tongwu.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 142 of 166 PageID #: 5537
                            CROWE - DIRECT - MR. SOLOMON                 729

   1    Q    And behind that, what does that document appear to be a

   2    copy of?

   3               (Exhibit published.)

   4    A    That happens be a copy of a passport.

   5    Q    For the same individual?

   6    A    Yes, sir.

   7               (Exhibit published.)

   8    Q    And next, can you please read the name of this

   9    individual's visa?

 10     A    Lian Zhang.

 11     Q    And what is the annotation next to where I placed the

 12     mark on the screen?

 13     A    Construction worker for Chinese Mission to U.N.

 14     renovation project.

 15     Q    And what type of visa, next to where I placed the dot?

 16     A    It's an A2 visa.

 17     Q    And is there a similar type of passport for this

 18     individual?

 19     A    Yes, sir.

 20                (Exhibit published.)

 21     Q    And going back to the first visa.

 22                Can you please read into the record, the annotation?

 23     A    Construction worker for Chinese Mission to transformation

 24     project.

 25     Q    And is transformation misspelled?

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 143 of 166 PageID #: 5538
                            CROWE - DIRECT - MR. SOLOMON                 730

   1    A    Yes, sir.

   2    Q    And what type of visa?

   3    A    That is also an A2 visa.

   4    Q    Next I'd like to direct your attention to Exhibit 314.

   5    Can you please open that up.

   6    A    Okay.

   7    Q    What does it appear to be?

   8    A    They appear to be copies of checks.

   9               MR. SOLOMON:     May I approach, Your Honor?

 10                THE COURT:    Yes.

 11                (Counsel approaches the witness.)

 12                MR. SOLOMON:     May I show it to the jury?

 13                THE COURT:    Yes.

 14                MR. SOLOMON:     Showing you one page first.

 15                (Exhibit published.)

 16     Q    What is the amount of the check?

 17     A    The amount of the check is for $100.

 18     Q    And who signed the check, as far as you can read it?

 19     A    It appears to be Dan Zhong.

 20     Q    And who is the payee?

 21     A    The payee is NYC DOB.

 22     Q    I show you the other page of checks.

 23                (Exhibit published.)

 24                Does the same person appear to have signed all three

 25     checks?

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 144 of 166 PageID #: 5539
                             CROWE - DIRECT - MR. SOLOMON                731

   1    A      It is difficult to tell in the middle one, but, yes, sir.

   2    Q      And are all the checks made out to the same entity, NYC

   3    DOB?

   4    A      Yes, sir.

   5    Q      Next I'll direct your attention to 315.

   6    A      Okay.

   7    Q      What appears to be inside Exhibit 315?

   8    A      It appears to be more copies of visas and passports.

   9    Q      Are there any actual visas or passports?

 10     A      No, sir.

 11     Q      Next I'll direct you or your attention to 318.

 12                 Well, actually, I'll momentarily retrieve 315 for

 13     you.    So please take it out.

 14     A      Okay.

 15     Q      Thank you.

 16     A      Okay.

 17     Q      What is in 318?

 18     A      It appears to be a copy of a visa and a copy of a

 19     passport.

 20                 MR. SOLOMON:      May I approach, Your Honor?

 21                 THE COURT:     Yes.

 22                 (Counsel approaches the witness.)

 23                 MR. SOLOMON:      I'd like to retrieve 315 and 318 from

 24     you.

 25                 THE COURT:     And you can show them, if you want.

                           LINDA D. DANELCZYK, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 145 of 166 PageID #: 5540
                            CROWE - DIRECT - MR. SOLOMON                 732

   1               MR. SOLOMON:     Okay.   Thank you.

   2               First showing you 318.

   3               (Exhibit published.)

   4    Q    Can you please read the name of the person whose visa is

   5    depicted here?

   6    A    Liang Fenglin.

   7    Q    And what's the annotation?

   8    A    Construction worker for Chinese Mission to transformation

   9    project.   Again, transformation is misspelled.

 10     Q    And what type of visa?

 11     A    It is an A2 visa.

 12     Q    And that's 318.

 13                Would you agree with me that 315 contains a

 14     relatively large stack of photocopies of visas --

 15     A    Yes, sir.

 16     Q    -- and passports.

 17                I'll first show you this one.

 18                Can you read the name?

 19                (Exhibit published.)

 20     A    Sui Chundong.

 21     Q    Annotation?

 22     A    Construction worker for Chinese Mission to transformation

 23     project.   Again, transformation is misspelled.

 24     Q    And type of visa?

 25     A    A2 visa.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 146 of 166 PageID #: 5541
                            CROWE - DIRECT - MR. SOLOMON                 733

   1    Q    Next I'll direct your attention to this person's visa.

   2               (Exhibit published.)

   3               Can you please read the name?

   4    A    Wang Yuliang.

   5    Q    And what's the annotation?

   6    A    Construction worker for Chinese Mission to U.N.

   7    renovation project.

   8    Q    What's the name of the company under that project?

   9    A    China Rilin Construction Group Company Limited.

 10     Q    By the way, would you agree with me that these are

 11     relatively high-quality photographs or copies?

 12     A    Yes, sir.

 13     Q    Next, who is depicted in this copy?

 14                (Exhibit published.)

 15     A    Zhang Guoquing.

 16     Q    And what's the annotation?

 17     A    Construction worker for China Mission to U.N. renovation

 18     project.

 19     Q    Is it also with the China Rilin Construction Group?

 20     A    Yes, sir.

 21     Q    What type of visa?

 22     A    It's a G2 visa.

 23     Q    Next, who is depicted in this photograph?

 24                (Exhibit published.)

 25     A    Zhang Baoan.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 147 of 166 PageID #: 5542
                            CROWE - DIRECT - MR. SOLOMON                 734

   1    Q    And what's the annotation?

   2    A    Construction worker for China Mission to U.N. renovation

   3    project.

   4    Q    What's the company?

   5    A    China Rilin Construction Group Company Limited.

   6    Q    And the type of visa?

   7    A    It is also a G2 visa.

   8    Q    Who is depicted in this photocopy?

   9               (Exhibit published.)

 10     A    Zhang Lian.

 11     Q    What's the annotation?

 12     A    Construction worker for Chinese Mission to U.N.

 13     renovation project.

 14     Q    And is it also "China Rilin"?

 15     A    That is correct, sir.

 16     Q    What's the type of visa?

 17     A    An A2 visa.

 18     Q    Who is depicted in this photocopy?

 19                (Exhibit published.)

 20     A    Yuan Tongwu.

 21     Q    What does the annotation say?

 22     A    Construction worker for China Mission to U.N. renovation

 23     project.

 24                Also with the China Rilin Construction Group Company

 25     Limited.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 148 of 166 PageID #: 5543
                            CROWE - DIRECT - MR. SOLOMON                 735

   1    Q    What type of visa, please?

   2    A    That is a G2 visa.

   3    Q    What is the name on this visa?

   4               (Exhibit published.)

   5    A    Wang Xingshi.

   6    Q    And what is the annotation?

   7    A    Construction worker for Chinese Mission to U.N.

   8    renovation project.

   9    Q    And is it also "China Rilin"?

 10     A    Yes, that's correct.

 11     Q    What type of visa?

 12     A    That's an A2 visa.

 13     Q    What's the name on this visa?

 14                (Exhibit published.)

 15     A    Wang Jun.

 16     Q    And what's the annotation, please?

 17     A    Construction worker for China Mission to U.N. renovation

 18     project.   Also with the China Rilin Construction Group.

 19     Q    And the type of visa?

 20     A    That is a G2 visa.

 21     Q    What's the name on this visa?        We're almost done.

 22                (Exhibit published.)

 23     A    Wang Xiaojun.

 24     Q    And the annotation, please.

 25     A    Construction worker for China Mission to U.N. renovation

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 149 of 166 PageID #: 5544
                            CROWE - DIRECT - MR. SOLOMON                 736

   1    project.

   2               Also with the China Rilin Construction Group.

   3               And it is a G2 visa.

   4    Q     Okay.   Who's on this visa?

   5               (Exhibit published.)

   6    A     Chen Yan Kui.

   7               Annotation states that it is a construction project

   8    of new embassy complex.      And it is an A2 visa.

   9    Q     Who's on this visa?

 10                (Exhibit published.)

 11     A     Yu Lei.

 12     Q     What type of annotation?

 13     A     Construction project of new Chinese embassy in Washington

 14     DC.

 15                The type of visa is an A2.

 16     Q     And lastly, this visa.      What's the name?

 17                (Exhibit published.)

 18     A     Shan Qingdong.

 19                The annotation states construction worker for

 20     Chinese Mission to U.N. renovation project.

 21                It appears to be for the China Rilin Construction

 22     Group.   And the type of visa is an A2.

 23     Q     Now, sir, did you find any actual passports or actual

 24     visas during your search of 349 or 351 Summit?

 25     A     No, sir, not to my recollection.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 150 of 166 PageID #: 5545
                             CROWE - CROSS - MR. CLEARY                  737

   1    Q    And, sir, are you able -- is a person able to travel

   2    internationally using a photocopy of a visa or photocopy of a

   3    passport?

   4    A    No, sir.

   5                MR. SOLOMON:    Nothing else.    Thank you.

   6                THE COURT:    All right.

   7                Any cross-examination?

   8                MR. CLEARY:    Yes, thank you.

   9    CROSS-EXAMINATION

 10     BY MR. CLEARY:

 11     Q    Good afternoon, Agent Crowe.

 12     A    Good afternoon, sir.

 13     Q    My name is Robert Cleary and I represent Mr. Zhong.

 14                 I want to ask you some questions about the search

 15     that you did.

 16                 The search team was authorized to look for and seize

 17     anything that could have been used to commit, among other

 18     things, the crime of forced labor, correct?

 19     A    Yes, sir.

 20     Q    And you understood at the time of the search that forced

 21     labor included getting people to work by means of force or

 22     physical restraint.      Am I right about that?

 23     A    Yes, sir.

 24     Q    And also getting them to work by either serious harm or

 25     threat of any of those means, correct?

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 151 of 166 PageID #: 5546
                             CROWE - CROSS - MR. CLEARY                  738

   1    A    I can only assume through serious harm.

   2    Q    Would you agree that the search called for by the search

   3    warrant was extensive; the search that that you conducted, was

   4    extensive?

   5    A    Yes, sir.

   6    Q    And you had two teams searching, one for 349 and a

   7    separate team at 351 Summit Avenue?

   8    A    If I recall correctly, it began that way.

   9               I believe one search concluded earlier than the

 10     other and we assisted with the other search.

 11     Q    And where were you?      Were you in one of the those

 12     buildings or were you in both of them?

 13     A    I was in both of them.

 14     Q    And on the time question that you just mentioned, am I

 15     right in stating that the search of the properties overall,

 16     the Summit Avenue properties, lasted about four hours?

 17     A    If I recall correctly, yes, sir.

 18     Q    And your role was to record the items on a schedule, the

 19     items that were seized, in both of those searches, the 349

 20     Summit search and the 351 Summit search?

 21     A    My role was to assist with the search and take physical

 22     possession of some of the evidence in order to transport it

 23     back to 26 Federal Plaza.

 24     Q    And the written record was kept of that evidence that

 25     were seized, correct?

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 152 of 166 PageID #: 5547
                             CROWE - CROSS - MR. CLEARY                  739

   1    A    That is correct.

   2    Q    And then also somebody -- there was two officers taking

   3    the photographs?

   4    A    Yes, sir.

   5    Q    You were not the photographing agent?

   6    A    No, sir.

   7    Q    Just a couple of questions about the neighborhood that

   8    the Summit Avenue properties were in.

   9                It's a residential neighborhood?

 10     A    Yes, sir.

 11     Q    Densely populated?

 12     A    I would assume so, yes, sir.

 13     Q    Based on what you saw, it was closely packed, right?              I

 14     think we saw a photograph.

 15     A    Yes.    Yes, that is correct.

 16     Q    Let me show you another photograph of the area.

 17                 This is from Exhibit 316, Government's Exhibit 316.

 18     It's page number DZ17061 in evidence.

 19                 (Exhibit published.)

 20                 And I think we saw a different angle, but just to

 21     put this in perspective, we see the deli, correct?

 22     A    Yes, sir.

 23     Q    And 351 is right next to the deli, correct?

 24                 Let me see if I can zero in on this.

 25                 351 is right there, right?

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 153 of 166 PageID #: 5548
                               CROWE - CROSS - MR. CLEARY                740

   1    A      Yes, sir.

   2    Q      And if we had it, we could extend the picture, we would

   3    see 349 right over here somewhere where my pen is, correct, to

   4    the left of 351?

   5    A      Yes, sir.

   6    Q      Okay.   The search that you conducted over the four hours,

   7    you and your team, was a thorough search, correct?

   8    A      Yes, sir.

   9    Q      And there were six apartments at 349 that you searched?

 10     A      I do not recall the total number.

 11     Q      Certain number of apartments in 349, certain number of

 12     apartments in 351 that were searched, correct?

 13     A      Yes, sir.

 14                 It seems that six is correct.         I believe it was two

 15     per floor.

 16     Q      Do you recall it being six in 349 and five apartments in

 17     351?    Does that sound right?

 18     A      I'm not sure about that.

 19     Q      And however many apartments there were, the agents were

 20     able to get access to each of the apartments in both of those

 21     buildings, correct?

 22     A      Yes, sir.

 23     Q      And the agents were able to access every room within each

 24     of those apartments.       Am I correct about that?

 25     A      Yes, sir.

                           LINDA D. DANELCZYK, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 154 of 166 PageID #: 5549
                             CROWE - CROSS - MR. CLEARY                  741

   1    Q    And the agents did search each and every room, right?

   2    A    That is correct.

   3    Q    Every bedroom?

   4    A    Every bedroom.

   5    Q    Every closet?

   6    A    Every closet.

   7    Q    Bathrooms, living rooms, dining rooms, et cetera?

   8    A    Yes, sir.

   9    Q    Okay.    And were there basements that got searched also?

 10     A    I don't believe so.

 11     Q    No basements in the building?

 12     A    No basements that I know of.

 13     Q    And you and the other agents in searching these various

 14     rooms we talked about were looking for anything called for by

 15     the search warrant, correct?

 16     A    That is correct.

 17     Q    Any evidence of forced labor, among other things.

 18     A    Yes, sir.

 19     Q    And anything you found that you thought related or the

 20     other agents thought related to what the search warrant

 21     authorized you to take, was photographed and seized by you and

 22     your teammates, correct?

 23     A    That is correct.

 24     Q    And you found no evidence of physical restraints or

 25     weapons or serious harm of any sort, right?

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 155 of 166 PageID #: 5550
                             CROWE - CROSS - MR. CLEARY                  742

   1    A    No, sir.

   2    Q    I want to take a couple of photographs, representative

   3    examples of photographs of the search location.

   4               Is there any way -- if I show you photographs of

   5    different bedrooms, is there any way you can tell us which

   6    apartment that is or at least which building it is?

   7    A    To be honest, it's been about two-and-a-half years.            It

   8    would be very difficult but we can give it a shot.

   9    Q    Okay.    I don't want to press you on it, but you don't

 10     have a schedule that would show by the numbers we have on

 11     these, the Bates numbers, that would show which apartment

 12     building the photograph is from?

 13     A    Not in front of me.      I don't believe so.

 14     Q    Okay.    We can -- we don't have to worry about that then.

 15                I'm going to show you now what I believe is a photo

 16     of apartment -- in 351, Apartment 3R.        And it's Exhibit 316,

 17     page number DZ060848.

 18                (Exhibit published.)

 19     Q    Look like one of the bedrooms that you guys searched?

 20                I'm sorry, one of the living rooms, common area

 21     living rooms?

 22     A    Looks like the common area, yes, sir.

 23     Q    Table and chairs and a plant in the middle, right?

 24     A    That is correct.

 25     Q    And do you see the fishing net off to the right-hand side

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 156 of 166 PageID #: 5551
                             CROWE - CROSS - MR. CLEARY                  743

   1    in the corner?

   2    A    Yes, sir.

   3    Q    Am I correct in stating that during the course of your

   4    search you saw a number of items of fishing gear in the

   5    various different apartments?

   6    A    That's difficult to recall.

   7    Q    Okay.    See if we can refresh your memory in a moment.

   8               I'm now showing you a page from Exhibit 316, 60849.

   9               (Exhibit published.)

 10                Do you recognize that as just a different angle of

 11     the same living room we were just looking at?

 12     A    Yes, sir.

 13     Q    Do you remember the mahjong table at the back, right

 14     about there (indicating)?

 15     A    Yes, sir.

 16     Q    Fully-equipped kitchen?

 17     A    Yes, sir.

 18     Q    And each of the apartments have a fully-equipped kitchen,

 19     correct?

 20     A    I believe so.

 21                THE COURT:    You mean each of the buildings?

 22                MR. CLEARY:     Each of the apartments in both

 23     buildings.

 24                THE COURT:    I see.

 25     Q    Had fully-equipped kitchens, right?

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 157 of 166 PageID #: 5552
                             CROWE - CROSS - MR. CLEARY                  744

   1    A    I believe so, yes, sir.

   2    Q    And you saw several computers also in the apartments,

   3    right?

   4    A    Yes, sir.

   5    Q    Showing you now Exhibit 316, page number DZ60851.

   6               (Exhibit published.)

   7               Do you recognize that as one of the bedrooms in one

   8    of the apartment buildings, I believe it's 351 Summit,

   9    Apartment 3R.

 10                Do you recognize that?

 11     A    I do not recognize it as a bedroom.         Potentially of a

 12     living area.

 13     Q    Okay.    I think you're right, actually.

 14     A    I believe that's a refrigerator to the right side of the

 15     photograph.

 16     Q    Yeah, I think you're right.

 17                And you recognize the computer right there, correct?

 18     A    Yes, sir.

 19     Q    And one of several computers you saw in the various

 20     different apartments, right?

 21     A    That is correct.

 22     Q    The computers had internet access?

 23     A    I do not know.

 24     Q    You personally did not check that?

 25     A    That's correct.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 158 of 166 PageID #: 5553
                               CROWE - CROSS - MR. CLEARY                745

   1    Q      And do you know if there were other agents who checked

   2    that to see what the access was, if any, of the computers?

   3    A      I do not know.

   4    Q      Okay.   I'm going to show you a picture of another one of

   5    the bedrooms, Exhibit 316, number DZ60857.

   6                (Exhibit published.)

   7                Couple more computers in one of the bedrooms,

   8    correct?

   9    A      Yes, sir.

 10     Q      And do you see here the remote and the TV -- the remotes

 11     for TV and DVRs or DVDs, I guess they call them?

 12     A      Yes, sir.

 13     Q      And do you recall seeing TVs and DVDs in the bedrooms?

 14     A      I recall seeing DVD players in the bedrooms.         I believe I

 15     only saw a couple of the televisions.

 16     Q      Okay.   You also saw during the search of the apartments

 17     various different pieces of recreational items, like some of

 18     the fishing equipment we saw earlier, correct?

 19     A      Yes, sir.

 20     Q      And bicycles.     You saw a number of bicycles, correct?

 21     A      I don't recall.

 22     Q      Okay.   Let's see if we can refresh your memory a little

 23     bit.

 24                 In Exhibit 316, page DZ60803.

 25                 (Exhibit published.)

                           LINDA D. DANELCZYK, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 159 of 166 PageID #: 5554
                               CROWE - CROSS - MR. CLEARY                746

   1                A picture of one of the apartments, right, one of

   2    the living areas?

   3    A      It appears so, yes, sir.

   4    Q      And you probably can't see this, but -- well, maybe you

   5    can.

   6                You see bicycles right there where I'm pointing to

   7    the right of the refrigerator?

   8    A      There appears to be two blue colored bicycles, yes.

   9    Q      And over to the left of the refrigerator, more fishing

 10     equipment?

 11     A      That would be correct, fishing poles.

 12     Q      And a fishing mural hung up on the wall there, right?

 13     A      Yes, sir.

 14     Q      Okay.   Showing you 316, page DZ60814.

 15                 (Exhibit published.)

 16                 More fishing equipment, looks like rods and reels

 17     off to the back of the photo, right?          Right here?

 18     A      Yes, sir.

 19     Q      And then what is that?      Do you remember that being a

 20     tackle box right there?

 21     A      On top of what appears to be a small mattress, yes, sir,

 22     that's correct.

 23     Q      Those, I believe, were all 351 photos, photos from the

 24     apartments in 351 Summit Avenue.

 25                 I'm going to now turn to photographs from what I

                           LINDA D. DANELCZYK, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 160 of 166 PageID #: 5555
                             CROWE - CROSS - MR. CLEARY                  747

   1    believe is 349, a few of those and I'll be finished.

   2               These were fully-furnished apartments in 349, just

   3    like they were in 351, correct?

   4    A    I believe so, yes, sir.

   5    Q    And with fully-furnished kitchens like we see in this

   6    photograph here, which is Exhibit 316, DZ60908.

   7               (Exhibit published.)

   8               See if I can get this.       There we go.

   9               Example of one of the kitchens in 3 -- 349 Summit,

 10     right?

 11     A    Yes, sir.

 12     Q    And you see the plant there, some food, and a big bottle

 13     of vodka, right?

 14     A    Yes, sir.

 15     Q    Okay.    And there were some bicycles in this building

 16     also; weren't there?

 17     A    I don't recall.

 18     Q    You do not recall?

 19     A    No, sir.

 20     Q    Okay.    This is a photo I'm going to show you,

 21     Exhibit 316, page DZ60907.

 22                (Exhibit published.)

 23                Photo of some more bicycles, different from the ones

 24     we saw before in 351, correct?

 25     A    Yes, sir, that is correct.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 161 of 166 PageID #: 5556
                               CROWE - CROSS - MR. CLEARY                748

   1    Q      We also saw some fishing equipment in 3 -- what am I on

   2    now?    Fishing equipment in 341 also, correct?

   3    A      I do not recall, sir.

   4                (Exhibit published.)

   5    Q      Okay.   We saw things like on page DZ60913, which I just

   6    put on the monitor.       That's Exhibit 316.      Fishing net in one

   7    of the apartments, right?

   8    A      Yes, sir.

   9    Q      And there was a modem in some of the rooms at 349 Summit

 10     Avenue, correct?

 11     A      I do not recall.

 12                 (Exhibit published.)

 13     Q      Look at 316, page DZ60928.       Let me zero in on this a

 14     little bit.

 15                 You see in the center of the picture, that item

 16     there, that's a modem; isn't it?

 17     A      Yes, sir, that's correct.

 18     Q      Now, during the course of the search of the Summit Avenue

 19     properties, do you recall that you and the other agents seized

 20     approximately 13 cellular devices and three computers from the

 21     two different apartments, two different apartment buildings?

 22     A      I do not recall the number, but I do recall seizing

 23     multiple cell phones and computers.

 24     Q      And does it say like a dozen or so, something in that

 25     ballpark?

                           LINDA D. DANELCZYK, RPR, CSR, CCR
                                 Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 162 of 166 PageID #: 5557
                                      PROCEEDINGS                        749

   1    A    That sounds approximate.

   2    Q    And you said you had not checked -- I was asking you

   3    about some computer earlier.       You said you had not checked the

   4    internet connection.

   5               Is that true for all of the phones and the

   6    computers, you yourself did not check to see if any of them

   7    were hooked up to the internet?

   8    A    That is correct.

   9    Q    Okay.    Are you aware that the apartments themselves were

 10     wired for internet access?

 11     A    I was not aware.      I can only make the assumption.

 12     Q    Okay.

 13                MR. CLEARY:     I have nothing further for you, Agent.

 14                Thanks very much for your time.

 15                THE WITNESS:     Thank you.

 16                THE COURT:    Any redirect?

 17                MR. SOLOMON:     We're all set.

 18                THE COURT:    Thank you so much.      You can step down.

 19                THE WITNESS:     Thank you, ma'am.

 20                (Whereupon, the witness was excused.)

 21                THE COURT:    Okay.    So we're almost at 4:00.      That

 22     means we're going to break for the weekend.

 23                And because we're going to be -- we're going to have

 24     the weekend, I'm just going to remind you, as strongly as I

 25     possibly can, not to talk about the case at all.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 163 of 166 PageID #: 5558
                                      PROCEEDINGS                        750

   1               Do not look anything up on the internet about

   2    anything having to do with this case.        I'm sure you have

   3    things that can occupy your weekend that don't involve this

   4    trial.

   5               So please enjoy your weekend.        Relax.   Think of

   6    something else.     And I will see you back here on Monday

   7    morning at 9:30.

   8               As I told you yesterday, we're moving along very

   9    efficiently.    So -- so and part of that is because you all are

 10     so prompt about being here on time, and I'm glad we can count

 11     on you.

 12                So do enjoy your weekend, and I'll see you Monday.

 13                THE COURTROOM DEPUTY:      All rise.

 14                (Jury exits the courtroom.)

 15                THE COURT:    Okay, everybody, you can sit down.

 16                Everybody have a good weekend.

 17                I just want to get a sense -- I have another

 18     proceeding that I have to handle here in a little bit.

 19                What's our kind of rough estimate of how many more

 20     witnesses you have?

 21                MR. SOLOMON:     I can't say exactly how many

 22     witnesses.    I think we have approximately a week left, or

 23     maybe a little bit more than a week.

 24                THE COURT:    Okay.

 25                And, remember, we're off on Wednesday.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 164 of 166 PageID #: 5559
                                      PROCEEDINGS                        751

   1                All right.    Anything else that we have to --

   2                MR. CLEARY:    I'd like to follow up on what you just

   3    asked.

   4                If the government has about 30 witnesses on their

   5    witness list, I gather from what they just said they're not

   6    calling all of those.

   7                I think it would be helpful if they can give us some

   8    notice as to who they're not calling, or at least unlikely to

   9    call, so we don't have to the spend time preparing 30

 10     cross-examinations.

 11                 MR. SOLOMON:    We agree, Your Honor.      We're going to

 12     make an effort over the weekend to figure out who we're

 13     calling and who we're not calling.

 14                 We told defense counsel who we're calling on Monday

 15     and Tuesday.

 16                 I can say that we are making efforts to streamline

 17     this.    We will be cutting some people.

 18                 THE COURT:    Okay.   Great.    And if there's anybody

 19     you can tell them now that you're definitely not calling, do

 20     that.

 21                 MR. SOLOMON:    Sure.

 22                 MR. CLEARY:    In terms of what they told us for

 23     Monday, Tuesday, one of them they just defined -- described as

 24     one of the victims.      We don't know who that person is.       I'd

 25     like to know who that person is.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 165 of 166 PageID #: 5560
                                       PROCEEDINGS                       752

   1               THE COURT:       So I'm assuming that you all seem to be

   2    on speaking terms, and if you ask, he'll tell.

   3               MR. SOLOMON:       Absolutely.

   4               THE COURT:       I mean, if you need to involve me, go

   5    right ahead, but it seems like you have a nice enough

   6    relationship.

   7               MR. CLEARY:       Consider yourself asked.

   8               THE COURT:       All right.   No tattling.

   9               All right, great.       Have a good weekend.

 10                I do want to thank the marshals for all the work

 11     they're doing.    And the court reporters.

 12

 13                             *      *    *       *   *

 14                (Proceedings adjourned at 3:50 p.m. to resume on

 15     March 11, 2019 at 9:30 a.m.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 252 Filed 09/09/19 Page 166 of 166 PageID #: 5561
                                                                         753

   1                                   I N D E X

   2    WITNESS                                              PAGE

   3    LUIS C. DeBACA

   4    DIRECT EXAMINATION        BY      MR.   HEEREN       605
        VOIR DIRE EXAMINATION     BY      MR.   SNELL        618
   5    DIRECT EXAMINATION (Cnt'g)BY      MR.   HEEREN       629
        CROSS-EXAMINATION         BY      MR.   SNELL        694
   6    REDIRECT EXAMINATION      BY      MR.   HEEREN       713

   7    WILLIAM BENJAMIN CROWE

   8    DIRECT EXAMINATION            BY MR. SOLOMON         719
        CROSS-EXAMINATION             BY MR. CLEARY          737
   9

 10                                E X H I B I T S

 11     GOVERNMENT                    PAGE
        101                            673
 12     2005                           680

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
